 



Exhibit 10.1
 
AMENDED AND RESTATED MULTI-CURRENCY,
MULTI-OPTION CREDIT AGREEMENT
among
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED,
HARMAN HOLDING GMBH & CO. KG,
The Several Lenders
from Time to Time Parties Hereto
J.P. MORGAN SECURITIES INC.,
as Arranger
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
HSBC BANK USA, NATIONAL ASSOCIATION,
BAYERISCHE HYPO – UND VEREINSBANK AG, NEW YORK BRANCH,
and
BANK OF TOKYO — MITSUBISHI TRUST COMPANY
as Syndication Agents
Dated as of June 22, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   SECTION 1 DEFINITIONS     2  
 
  1.1.   Defined Terms     2  
 
  1.2.   Other Definitional Provisions     20  
 
                SECTION 2 THE COMMITTED RATE LOANS     21  
 
  2.1.   Committed Rate Loans     21  
 
  2.2.   Procedure for Committed Rate Loan Borrowing     21  
 
  2.3.   Repayment of Committed Rate Loans; Evidence of Debt     22  
 
  2.4.   Termination or Reduction of Commitments     22  
 
  2.5.   Optional Prepayments     22  
 
  2.6.   Conversion and Continuation Options     23  
 
  2.7.   Minimum Amounts of Tranches     23  
 
  2.8.   Interest Rates and Payment Dates for Committed Rate Loans     24  
 
  2.9.   Inability to Determine Interest Rate     24  
 
  2.10.   Commitment Increases     24  
 
  2.11.   Substitution of Euro for National Currency     26  
 
  2.12.   Unavailability of Available Foreign Currency     26  
 
  2.13.   Separate Obligations     26  
 
                SECTION 3 THE COMPETITIVE ADVANCE LOANS     27  
 
  3.1.   Competitive Advance Loans     27  
 
  3.2.   Procedure for Competitive Advance Loan Borrowing     27  
 
  3.3.   Repayment of Competitive Advance Loans; Evidence of Debt     28  
 
  3.4.   Prepayments     28  
 
                SECTION 4 THE LETTERS OF CREDIT     28  
 
  4.1.   L/C Commitment     28  
 
  4.2.   Procedure for Issuance of Letters of Credit under this Agreement     29
 
 
  4.3.   Fees, Commissions and Other Charges     29  
 
  4.4.   L/C Participations     30  
 
  4.5.   Reimbursement Obligation of the Company     31  
 
  4.6.   Obligations Absolute     31  
 
  4.7.   Letter of Credit Payments     32  
 
  4.8.   Application     32  
 
  4.9.   Issuance of Letters of Credit Priority for Acceptance of Time Drafts  
  32  
 
                SECTION 5 CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND LETTERS
OF CREDIT     33  
 
  5.1.   Facility Fee     33  
 
  5.2.   Computation of Interest and Fees     33  
 
  5.3.   Pro Rata Treatment and Payments     34  
 
  5.4.   Requirements of Law     34  
 
  5.5.   Taxes     36  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  5.6.   Indemnity     38  
 
  5.7.   Change of Lending Office     38  
 
  5.8.   Company Controls on Exposure; Calculation of Exposure; Prepayment if
Exposure        
 
      Exceeds Commitments     39  
 
  5.9.   Tax Confirmation     40  
 
                SECTION 6 REPRESENTATIONS AND WARRANTIES     41  
 
  6.1.   Financial Condition     41  
 
  6.2.   No Change     41  
 
  6.3.   Corporate Existence; Compliance with Law     41  
 
  6.4.   Corporate Power; Authorization; Enforceable Obligations     42  
 
  6.5.   No Legal Bar     42  
 
  6.6.   No Material Litigation     42  
 
  6.7.   No Default     42  
 
  6.8.   Ownership of Real Property; Liens     43  
 
  6.9.   Intellectual Property     43  
 
  6.10.   Taxes     43  
 
  6.11.   Federal Regulations     43  
 
  6.12.   ERISA     44  
 
  6.13.   Investment Company Act; Other Regulations     44  
 
  6.14.   Subsidiaries     44  
 
  6.15.   Purpose of Loans and Letters of Credit     44  
 
  6.16.   Accuracy and Completeness of Information     45  
 
  6.17.   Environmental Matters     45  
 
                SECTION 7 CONDITIONS PRECEDENT     46  
 
  7.1.   Conditions to Initial Extensions of Credit     46  
 
  7.2.   Conditions to Each Extension of Credit     47  
 
                SECTION 8 AFFIRMATIVE COVENANTS     47  
 
  8.1.   Financial Statements. Furnish to each Lender:     48  
 
  8.2.   Certificates; Other Information     49  
 
  8.3.   Payment of Obligations     49  
 
  8.4.   Conduct of Business and Maintenance of Existence     49  
 
  8.5.   Maintenance of Property; Insurance     49  
 
  8.6.   Inspection of Property; Books and Records; Discussions     50  
 
  8.7.   Notices     50  
 
  8.8.   Environmental Laws     51  
 
  8.9.   Additional Borrower     51  
 
                SECTION 9 NEGATIVE COVENANTS     51  
 
  9.1.   Financial Condition Covenants     51  
 
  9.2.   Limitation on Indebtedness of Restricted Subsidiaries     51  
 
  9.3.   Limitation on Liens     53  
 
  9.4.   Limitation on Fundamental Changes     56  
 
  9.5.   Limitation on Sale of Assets     57  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  9.6.   Limitation on Restricted Payments     59  
 
  9.7.   Limitation on Investments     59  
 
  9.8.   Limitation on Transactions with Affiliates     60  
 
  9.9.   Limitation on Sales and Leasebacks     60  
 
  9.10.   Limitation on Changes in Fiscal Year     60  
 
  9.11.   Limitation on Material Guarantee Obligations in respect of
Indebtedness of Subsidiaries other than Restricted Subsidiaries     61  
 
  9.12.   Limitation on Subsidiaries other than Restricted Subsidiaries     61  
 
                SECTION 10 EVENTS OF DEFAULT     61  
 
                SECTION 11 THE ADMINISTRATIVE AGENT AND THE ARRANGER     63  
 
  11.1.   Appointment     63  
 
  11.2.   Delegation of Duties     64  
 
  11.3.   Exculpatory Provisions     64  
 
  11.4.   Reliance by Administrative Agent     64  
 
  11.5.   Notice of Default     64  
 
  11.6.   Non-Reliance on Administrative Agent and Other Lenders     65  
 
  11.7.   Indemnification     65  
 
  11.8.   Administrative Agent in Its Individual Capacity     66  
 
  11.9.   Successor Administrative Agent     66  
 
  11.10.   The Arranger     66  
 
                SECTION 12 MISCELLANEOUS     66  
 
  12.1.   Amendments and Waivers Generally; Amendments to Schedule     66  
 
  12.2.   Notices     69  
 
  12.3.   No Waiver; Cumulative Remedies     71  
 
  12.4.   Survival of Representations and Warranties     71  
 
  12.5.   Payment of Expenses and Taxes     71  
 
  12.6.   Successors and Assigns; Participations and Assignments     72  
 
  12.7.   Adjustments; Set-off     74  
 
  12.8.   Judgment     75  
 
  12.9.   Counterparts     76  
 
  12.10.   Severability     76  
 
  12.11.   Integration     76  
 
  12.12.   GOVERNING LAW     76  
 
  12.13.   Submission to Jurisdiction; Waivers     76  
 
  12.14.   Acknowledgements     77  
 
  12.15.   WAIVERS OF JURY TRIAL     77  
 
  12.16.   Confidentiality     77  
 
  12.17.   Patriot Act     78  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule I:
  Lenders and Commitments
Schedule II:
  Administrative Schedule
Schedule III:
  Existing Letters of Credit
Schedule IV:
  Restricted Subsidiaries
Schedule V:
  Issuing Banks
Schedule 6.14:
  Subsidiaries
Schedule 9.2:
  Existing Indebtedness and Liens
Schedule 9.7:
  Existing Investments

EXHIBITS

     
Exhibit A:
  Schedule Amendment
Exhibit B:
  Form of Borrowing Certificate
Exhibit C:
  Form of Competitive Bid Notice
Exhibit D:
  Form of Competitive Bid Request
Exhibit E:
  Form of Notice of Borrowing
Exhibit F:
  Form of Notice of Competitive Advance Loan
Exhibit G:
  Form of Notice of Continuation/Conversion
Exhibit H:
  Assignment and Acceptance
Exhibit I-1:
  Opinion of Jones Day (U.S. Law Matters)
Exhibit I-2:
  Opinion of General Counsel
Exhibit I-3:
  Opinion of Jones Day (German Law Matters)
Exhibit J:
  New Lender Supplement
Exhibit K:
  Commitment Increase Supplement
Exhibit L:
  Form of Exemption Certificate
Exhibit M
  Form of Tax Confirmation Certificate

iv



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED MULTI-CURRENCY, MULTI-OPTION CREDIT AGREEMENT, dated
as of June 22, 2006, among:
     (i) HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, a Delaware corporation
(the “Company”);
     (ii) HARMAN HOLDING GMBH & CO. KG, a company organized under the laws of
Germany;
     (iii) the several banks and other financial institutions from time to time
parties to this Agreement (each, a “Lender”; and collectively, the “Lenders”);
     (iv) HSBC BANK USA, NATIONAL ASSOCIATION, BAYERISCHE HYPO – UND VEREINSBANK
AG, NEW YORK BRANCH, and BANK OF TOKYO – MITSUBISHI TRUST COMPANY, as the
Syndication Agents (the “Syndication Agents”);
     (v) J.P. MORGAN SECURITIES INC., as Arranger (the “Arranger”); and
     (vi) JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
hereunder (and its successors in such capacity, the “Administrative Agent”).
WITNESSETH:
     WHEREAS, the Company is party to that certain Multi-Currency, Multi-Option
Credit Agreement, dated as of June 28, 2005 (the “Existing Credit Agreement”),
among the Company, the several banks and other financial institutions from time
to time parties thereto, HSBC Bank USA, National Association, Bayerische Hypo —
und Vereinsbank AG, New York Branch and Bank of Tokyo-Mitsubishi Trust Company,
as syndication agents, J.P. Morgan Securities Inc., as arranger, and JPMorgan
Chase Bank, N.A., as administrative agent;
     WHEREAS, the parties hereto have agreed to amend and restate the Existing
Credit Agreement as provided in this Agreement to, among other things, add
Harman Holding GmbH & Co. KG, a company organized under the laws of Germany, as
a new and additional borrower; and
     WHEREAS, it is the intent of the parties hereto, and the parties hereto
agree that (x) this Agreement shall not constitute a novation of the obligations
and liabilities existing under the Existing Credit Agreement or evidence
repayment of any of such obligations or liabilities and (y) this Agreement shall
amend and restate in its entirety the Existing Credit Agreement;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree that on the date hereof,
subject to the satisfaction of the conditions precedent set forth in Section 7.1
hereof, the Existing Credit Agreement shall be, and hereby is, amended and
restated in its entirety as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1
DEFINITIONS
     1.1. Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:
     “ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Base CD Rate in effect on such day plus 1%
and (c) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%.
Any change in the ABR due to a change in the Prime Rate, the Base CD Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Base CD Rate or the Federal Funds
Effective Rate, respectively.
     “ABR Loans”: Loans in Dollars bearing interest based upon the ABR.
     “Acquisition”: means any transaction or series of related transactions for
the purpose of, or resulting in, directly or indirectly, (a) the acquisition by
the Company or any Restricted Subsidiary of all or substantially all of the
assets of a Person or of any business or division of a Person or (b) the
acquisition by the Company or any Restricted Subsidiary of more than 50% of any
class of Voting Stock (or similar ownership interests) of any Person.
     “Additional Borrower”: Harman Holding GmbH & Co. KG, a company organized
under the laws of Germany and a wholly owned Subsidiary of the Company.
     “Additional Borrower Obligations”: the unpaid principal of and interest on
the Loans made to the Additional Borrower and all other financial liabilities of
the Additional Borrower to the Administrative Agent or any Lender (including,
without limitation, interest accruing after the maturity or earlier acceleration
of the Loans to the Additional Borrower and interest accruing at the
then-applicable rate provided in this Agreement after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Additional Borrower, whether or not a claim for
post-filing or post petition interest is allowed in such proceeding), whether
direct or indirect, absolute or contingent, due or become due, now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Loans made to the Additional Borrower, or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, indemnities, cost, expenses (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
any Lender) or otherwise.
     “Additional Borrower Percentage”: as of the Restatement Effective Date,
with respect to the Additional Borrower, 66 2/3%; provided, that upon written
notice by the Borrowers to the Administrative Agent, such percentage (a) may be
increased and/or decreased from time to time and at any time by the Borrowers,
and (b) as of the effective date for any such increase or decrease specified by
the Borrowers in the applicable notice thereof, shall be the percentage so
specified.

2



--------------------------------------------------------------------------------



 



     “Adjusted Eurocurrency Rate”: with respect to any Eurocurrency Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the Eurocurrency Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
     “Administrative Schedule”: Schedule II to this Agreement, which contains
interest rate definitions and administrative information in respect of each
Currency and each Type of Loan.
     “Affiliate”: as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 20% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
     “Agreement”: this Multi-Currency, Multi-Option Credit Agreement, as
amended, supplemented or otherwise modified from time to time.
     “Agreement Currency”: as defined in subsection 12.8(b).
     “Applicable Margin”: for each day during each Interest Period in respect of
any Eurocurrency Loan, the margin per annum set forth below opposite the
applicable Ratings category in effect on such day:

          Pricing Level   Ratings   Applicable Margin (from highest to lowest)  
(S&P/Moody’s)   (basis points)
1
  A- or A3 or higher   37.0
2
  BBB+ or Baa1   40.0
3
  BBB or Baa2   50.0
4
  BBB- or Baa3   60.0
5
  BB+ or Ba1   70.0
6
  Lower than BB+ or Ba1   90.0

     For purposes of the foregoing: (a) if the Rating issued by Moody’s and the
Rating issued by S&P shall fall within different Pricing Levels (but not more
than one (1) Pricing Level apart), then the Applicable Margin shall be
determined by reference to the higher Pricing Level (e.g., if the Rating issued
by S&P is in Pricing Level 1 and the Rating issued by Moody’s is in Pricing
Level 2, then the Applicable Margin shall be determined by reference to Pricing
Level 1); (b) if the Rating issued by Moody’s and the Rating issued by S&P shall
fall within different Pricing Levels (and by more than one (1) Pricing Level
apart), then the Applicable Margin shall be determined by reference to the
Pricing Level that is one (1) Pricing Level higher than the lower Pricing Level
(e.g., if the Rating issued by S&P is in Pricing Level 1 and the Rating issued
by

3



--------------------------------------------------------------------------------



 



Moody’s is in Pricing Level 4, then the Applicable Margin shall be determined by
reference to Pricing Level 3); (c) if either Moody’s or S&P shall not have in
effect a Rating (other than by reason of the circumstances referred to in the
last sentence of this paragraph), then such rating agency shall be deemed to
have established a rating in Pricing Level 6; and (d) if either Moody’s or S&P
no longer publishes ratings and the Company and the Administrative Agent cannot
agree on another ratings agency to replace Moody’s or S&P, as the case may be,
then the Rating issued by Moody’s or the Rating issued by S&P which is still
being published, as the case may be, shall be deemed to be the Rating. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating most recently
in effect prior to such change or cessation.
     “Applicable Percentage”: an individual reference to, with respect to the
Company, the Company Percentage or, with respect to the Additional Borrower, the
Additional Borrower Percentage, but not a collective reference to both the
Company Percentage and the Additional Borrower Percentage.
     “Application”: in respect of each Letter of Credit issued by an Issuing
Bank, an application, in such form as such Issuing Bank may specify from time to
time, requesting issuance of such Letter of Credit.
     “Assessment Rate”: for any day as applied to any ABR Loan, the annual
assessment rate in effect on such day that is payable by a member of the Bank
Insurance Fund maintained by the Federal Deposit Insurance Corporation (the
“FDIC”) and classified as “well-capitalized” and within supervisory subgroup “A”
(or a comparable successor risk classification) within the meaning of 12 C.F.R.
Part 327 (or any successor provision) to the FDIC (or any successor) for the
FDIC’s (or such successor’s) insuring of time deposits made in dollars at the
offices of such member in the United States; provided that if, as a result of
any change in any law, rule or regulation, it is no longer possible to determine
the Assessment Rate as aforesaid, then the Assessment Rate shall be such annual
rate as shall be determined by the Administrative Agent to be representative of
the cost of such insurance to the Lenders.
     “Assignee”: as defined in subsection 12.6(c).
     “Assignment and Acceptance”: such Assignment and Acceptance, substantially
in the form of Exhibit H hereto, executed and delivered pursuant to subsection
12.6(c).
     “Available Foreign Currencies”: euro, Pounds Sterling, Danish Kroner,
Japanese Yen, Swedish Krona, Swiss Francs, Hong Kong Dollars, Canadian Dollars,
Singapore Dollars, and any other available and freely-convertible foreign
currency selected by the Company and approved by the Administrative Agent in the
manner described in subsection 12.1(b).
     “Base CD Rate”: the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

4



--------------------------------------------------------------------------------



 



     “Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
     “Borrower”: an individual reference to the Company or the Additional
Borrower, but not a collective reference to both the Company and the Additional
Borrower.
     “Borrowers”: a collective reference to both the Company and the Additional
Borrower.
     “Borrowing Date”: any Business Day on which a Loan is to be made at the
request of a Borrower under this Agreement.
     “Business”: as defined in subsection 6.17.
     “Business Day”: (a) when such term is used in respect of any amounts
denominated or to be denominated in (i) any Available Foreign Currency, a London
Banking Day which is also a day on which banks are open for general banking
business in (x) the city which is the principal financial center of the country
of issuance of such Available Foreign Currency, (y) in the case of euro only,
Frankfurt am Main, Germany (or such other principal financial center as the
Administrative Agent may from time to time nominate for this purpose) and
(z) New York City and (ii) Dollars, (x) in the case of a Eurocurrency Loan, any
fundings, disbursements, payments and settlements in respect of any such
Eurocurrency Loan, or any other dealings to be carried out pursuant to any Loan
Document in respect of any such Eurocurrency Loan, a London Banking Day which is
also a day other than a Saturday or Sunday on which banks are open for general
banking business in New York City, and (y) in the case of an ABR Loan, any
fundings, disbursements, payments and settlements in respect of any such
Eurocurrency Loan, or any other dealings to be carried out pursuant to any Loan
Document in respect of any such ABR Loan, a day other than a Saturday or Sunday
on which banks are open for general banking business in New York City, (b) when
such term is used for the purpose of determining the date on which the
Eurocurrency Rate is determined under this Agreement for any Loan denominated in
euro for any Interest Period therefor and for purposes of determining the first
and last day of any Interest Period, references in this Agreement to Business
Days shall be deemed to be references to Target Operating Days and (c) when such
term is used to describe a day on which a request is to be made to an Issuing
Bank for issuance of a Letter of Credit or on which a Letter of Credit is to be
issued, such term shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in the city in which such Issuing Bank’s Issuing Office
is located.
     “Canadian Dollars”: the lawful currency of Canada.
     “Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
     “Cash Equivalents”: (a) marketable direct obligations with maturities of
one year or less from the date of acquisition issued by or fully guaranteed or
insured by (i) the United States Government or any agency or instrumentality
thereof or (ii) any member state of the European Union; (b) marketable general
obligations issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or any political subdivision, agency

5



--------------------------------------------------------------------------------



 



or taxing authority of any such state, commonwealth or territory or any public
instrumentality thereof or any other foreign government or any agency or
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, which are rated at least A- by S&P or
A-1 by Moody’s; (c) certificates of deposit, time deposits, eurodollar time
deposits, overnight bank deposits, bankers’ acceptances and repurchase
agreements having maturities of one year or less from the date of acquisition
issued, and money market deposit accounts issued or offered, by any Lender or by
any commercial bank organized under the laws of the United States of America or
any state thereof or foreign commercial bank of recognized standing having
combined capital and surplus of not less than $100,000,000 or any bank (or the
parent company of any such bank) whose short-term commercial paper rating from
S&P is at least A-1 or from Moody’s is at least P-2 or an equivalent rating from
another rating agency; (d) commercial paper of an issuer rated at least A-1 by
S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and, in either case, maturing within one year
from the date of acquisition; (e) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (c) of this definition,
having a term of not more than 30 days, with respect to notes or other
securities described in clause (a) of this definition; (f) any notes or other
debt securities or instruments issued by any Person, (i) the payment and
performance of which is premised upon (A) securities issued by any state,
commonwealth or territory of the United States of America or any political
subdivision or taxing authority of such state, commonwealth or territory or any
public instrumentality or agency thereof or any foreign government or (B) loans
originated or acquired by any other Person pursuant to a plan or program
established by any Governmental Authority that requires the payment of not less
than 95% of the outstanding principal amount of such loans to be guaranteed by
(1) a specified Governmental Authority or (2) any other Person (provided that
all or substantially all of such guarantee payments made by such Person are
contractually required to be reimbursed by any other Governmental Authority),
(ii) that are rated at least AAA by S&P and Aaa by Moody’s and (iii) which are
disposed of by the Company or any Restricted Subsidiary within one (1) year
after the date of acquisition thereof; (g) shares of money market, mutual or
similar funds that (i) invest in assets satisfying the requirements of clauses
(a) through (f) (or any of such clauses) of this definition, and (ii) have
portfolio assets of at least $1,000,000,000; (h) any other Investment which
constitutes a “cash equivalent” under GAAP as in effect from time to time; and
(i) any other notes, securities or other instruments or deposit-based products
consented to in writing by the Administrative Agent.
     “Change of Control”: an event or series of related events by which (i) any
“person” or “group” (as such terms are defined in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended), other than the Permitted
Investor, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire without condition, other than passage of time, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 50% of the total voting power of the then outstanding
Voting Stock of the Company or (ii) the Company consolidates with or merges into
another corporation or conveys, transfers or leases all or substantially all of
its properties and assets (determined on a consolidated basis for the Company
and its Subsidiaries taken as a whole) to any Person; provided, however, that
notwithstanding anything to the contrary in this definition, transfer of
beneficial ownership of shares held by the Permitted Investor upon the

6



--------------------------------------------------------------------------------



 



death of the Permitted Investor to the heirs and devisees of the Permitted
Investor shall not constitute a Change of Control.
     “Code”: the Internal Revenue Code of 1986, as amended from time to time.
     “Commercial Letter of Credit”: as defined in subsection 4.1(b).
     “Commitment”: as to any Lender, the obligation of such Lender to make
and/or acquire participating interests in Loans and issue and/or acquire
participating interests in Letters of Credit hereunder in an aggregate Dollar
Equivalent Amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule I, as such amount may be changed from
time to time in accordance with the provisions of this Agreement.
     “Commitment Increase Notice”: as defined in subsection 2.10(a).
     “Commitment Percentage”: as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the aggregate Commitments (or, at
any time after the Commitments shall have expired or terminated, the percentage
which the amount of such Lender’s Exposure then outstanding constitutes of the
aggregate amount of the Exposure of all the Lenders then outstanding).
     “Commitment Period”: the period from and including the Restatement
Effective Date to but not including the Termination Date or such earlier date on
which the Commitments shall terminate as provided herein.
     “Committed Rate Loan”: as defined in subsection 2.1; a Committed Rate Loan
bearing interest based upon the ABR shall be a “Committed Rate ABR Loan”, and a
Committed Rate Loan bearing interest based upon the Eurocurrency Rate shall be a
“Committed Rate Eurocurrency Loan”.
     “Commonly Controlled Entity”: any entity which is under common control with
the Company within the meaning of Section 4001(a)(14) of ERISA or is part of a
group which includes the Company and which is treated as a single employer under
Section 414(b) or (c) of the Code or, for purposes of Section 412 of the Code,
Section 414(m) or (o) of the Code.
     “Company Obligations”: the unpaid principal of and interest on the Loans
made to the Company, all Reimbursement Obligations in respect of Letters of
Credit issued for the account of the Company and all other financial liabilities
of the Company to the Administrative Agent, any Issuing Bank or any Lender
(including, without limitation, interest accruing after the maturity or earlier
acceleration of the Loans and interest accruing at the then-applicable rate
provided in this Agreement after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Company, whether or not a claim for post-filing or post petition interest
is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter incurred, which may
arise under, out of, or in connection with, this Agreement, the Loans made to
the Company, the Letters of Credit, or any other document made, delivered or
given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities,

7



--------------------------------------------------------------------------------



 



costs, expenses (including, without limitation, all fees and disbursements of
counsel to the Administrative Agent, any Issuing Bank or any Lender) or
otherwise.
     “Company Percentage”: as of the Restatement Effective Date, with respect to
the Company, 33 1/3%; provided, that upon written notice by the Borrowers to the
Administrative Agent, such percentage (a) may be increased and/or decreased from
time to time and at any time by the Borrowers, and (b) as of the effective date
for any such increase or decrease specified by the Borrowers in the applicable
notice thereof, shall be the percentage so specified.
     “Competitive Advance Loan”: as defined in subsection 3.1.
     “Competitive Bid Notice”: a notice in substantially the form of Exhibit C
hereto.
     “Competitive Bid Request”: a notice in substantially the form of Exhibit D
hereto.
     “Consolidated Capitalization”: at any date, the sum of (i) Consolidated
Tangible Net Worth and (ii) Consolidated Total Debt.
     “Consolidated EBITDA”: for any period, Consolidated Net Income for such
period, plus, to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) taxes, (b) interest,
(c) amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (d) depreciation and amortization, (e) amortization of
intangibles (including but not limited to goodwill) and organization costs,
(f) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on Dispositions outside
the ordinary course of business) and (g) any other non-cash charges, and minus,
to the extent included in determining Consolidated Net Income for such period,
any extraordinary, unusual or non-recurring income or gains (including, whether
or not otherwise includable as a separate item in the statement of Consolidated
Net Income for such period, gains on Dispositions outside of the ordinary course
of business).
     “Consolidated Interest Expense”: for any period, the amount of interest
expense with respect to all Indebtedness for borrowed money of the Company and
its consolidated Subsidiaries to the extent deducted in determining Consolidated
Net Income for such period in accordance with GAAP (excluding amortization of
debt discount and premium).
     “Consolidated Net Income”: for any period, the net income of the Company
and its Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.
     “Consolidated Tangible Net Worth”: at any time, (a) the consolidated common
and preferred stockholders’ equity of the Company and its consolidated
Subsidiaries at such time delivered pursuant to subsection 8.1(b) plus (b) the
cumulative amount by which stockholders’ equity of any such Person shall have
been reduced by reason of non-cash write-downs of long-term assets from and
after the Initial Closing Date minus (c) the cumulative amount by which
stockholders’ equity of any such Person shall have been increased by reason of
non-cash write-ups of long-term assets from and after the Initial Closing Date.

8



--------------------------------------------------------------------------------



 



     “Consolidated Total Assets”: at any date, the aggregate amount of the
assets of the Company and its consolidated Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP.
     “Consolidated Total Debt”: at any date, without duplication, the aggregate
principal amount of all Indebtedness (including the current portion thereof) of
the Company and its consolidated Subsidiaries at such date (but excluding
(x) any Indebtedness owing by (A) the Company to any Subsidiary and (B) any
Subsidiary to the Company or any other Subsidiary and (y) Guarantee Obligations
(except to such extent any amounts are due and payable at such date)),
determined on a consolidated basis in accordance with GAAP.
     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Credit Re-Allocation Date”: as defined in subsection 2.10(d).
     “Currencies”: the collective reference to Dollars and the Available Foreign
Currencies.
     “Decrees”: as defined in subsection 5.9(a).
     “Danish Kroner”: the lawful currency of Denmark.
     “Default”: any event or condition that upon notice, the lapse of time, or
both, would constitute an Event of Default.
     “Disposition” has the meaning specified in subsection 9.5.
     “Dollar Equivalent Amount”: with respect to the amount of any Available
Foreign Currency on any date, the equivalent amount in Dollars of such amount of
Available Foreign Currency, as determined by the Administrative Agent on such
date using the Exchange Rate.
     “Dollars” and “$”: dollars in lawful currency of the United States of
America.
     “EMU”: Economic and Monetary Union as contemplated in the Treaty on
European Union.
     “EMU Legislation”: the legislative measures of the European Council
(including European Council regulations) for the introduction of, changeover to
or operation of a single or unified European currency (whether known as the euro
or otherwise), being in part the implementation of the third stage of EMU.
     “Environmental Laws”: any and all material, foreign, Federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, enforceable requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect, in each case that
is applicable to the Company or any of its Subsidiaries.

9



--------------------------------------------------------------------------------



 



     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “euro”: the single currency of Participating Member States of the European
Union in accordance with the EMU Legislation.
     “Eurocurrency Loan”: any Loan bearing interest based upon a Eurocurrency
Rate.
     “Eurocurrency Rate”: in respect of each Currency, the rate determined as
the Eurocurrency Rate for such Currency in the manner set forth in the
Administrative Schedule.
     “Event of Default”: any of the events specified in Section 10, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.
     “Exchange Rate”: with respect to any Available Foreign Currency on any
date, the rate at which such Available Foreign Currency may be exchanged into
Dollars, as set forth on such date on the applicable Reuters currency page with
respect to such currency at or about 11:00 A.M. London time on such date. In the
event that such rate does not appear on the applicable Reuters currency page,
the “Exchange Rate” with respect to such Available Foreign Currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Company
or, in the absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s spot rate of exchange in the London interbank market or
other market where its foreign currency exchange operations in respect of such
Available Foreign Currency are then being conducted, at or about 10:00 A.M.,
local time, at such date for the purchase of Dollars with such Available Foreign
Currency, for delivery two Business Days later; provided, that if at the time of
any such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may in consultation with the Company use any reasonable
method as it deems applicable to determine such rate, and such determination
shall be conclusive absent manifest error.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of a Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which a Borrower is located and (c) in the case of
a Non-U.S. Lender, any withholding tax that is imposed on amounts payable to
such Non-U.S. Lender at the time such Non-U.S. Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Non-U.S. Lender’s
failure or inability to comply with subsection 5.5, except to the extent that
such Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from a Borrower with respect to such withholding tax pursuant to
subsection 5.5.

10



--------------------------------------------------------------------------------



 



     “Exposure”: at any date, the aggregate Dollar Equivalent Amount of (a) all
Loans then outstanding and (b) all L/C Obligations then outstanding.
     “Extensions of Credit”: the collective reference to Loans made and Letters
of Credit issued under this Agreement.
     “Facility Fee Rate”: for each day during each fiscal quarter of the
Company, the rate per annum set forth below opposite the applicable Ratings
category in effect during the immediately preceding fiscal quarter:

          Pricing Level   Ratings   Facility Fee (from highest to lowest)  
(S&P/Moody’s)   (basis points)
1
  A- or A3 or higher   8.0
2
  BBB+ or Baa1   10.0
3
  BBB or Baa2   12.5
4
  BBB- or Baa3   15.0
5
  BB+ or Ba1   17.5
6
  Lower than BB+ or Ba1   22.5

     For purposes of the foregoing: (a) if the Rating issued by Moody’s and the
Rating issued by S&P shall fall within different Pricing Levels (but not more
than one (1) Pricing Level apart), then the Facility Fee shall be determined by
reference to the higher Pricing Level (e.g., if the Rating issued by S&P is in
Pricing Level 1 and the Rating issued by Moody’s is in Pricing Level 2, then the
Facility Fee shall be determined by reference to Pricing Level 1); (b) if the
Rating issued by Moody’s and the Rating issued by S&P shall fall within
different Pricing Levels (and by more than one (1) Pricing Level apart), then
the Facility Fee shall be determined by reference to the Pricing Level that is
one (1) Pricing Level higher than the lower Pricing Level (e.g., if the Rating
issued by S&P is in Pricing Level 1 and the Rating issued by Moody’s is in
Pricing Level 4, then the Facility Fee shall be determined by reference to
Pricing Level 3); (c) if either Moody’s or S&P shall not have in effect a Rating
(other than by reason of the circumstances referred to in the last sentence of
this paragraph), then such rating agency shall be deemed to have established a
rating in Pricing Level 6; and (d) if either Moody’s or S&P no longer publishes
ratings and the Company and the Administrative Agent cannot agree on another
ratings agency to replace Moody’s or S&P, as the case may be, then the Rating
issued by Moody’s or the Rating issued by S&P which is still being published, as
the case may be, shall be deemed to be the Rating. If the rating system of
Moody’s or S&P shall change, or if either such rating agency shall cease to be
in the business of rating corporate debt obligations, the Company and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and pending the effectiveness of any such amendment, the Facility Fee shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

11



--------------------------------------------------------------------------------



 



     “Federal Funds Effective Rate”: for any day, the rate of interest per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) of the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
     “Fee Letter”: the letter agreement, dated May 13, 2005, among the Company,
J.P. Morgan Securities Inc. and JPMorgan Chase Bank, N.A., as amended by the
letter agreement, dated June 22, 2006, among the Company, the Additional
Borrower, J.P. Morgan Securities Inc. and JPMorgan Chase Bank, N.A.
     “Funding Office”: for each Type of Loan and each Currency, the Funding
Office set forth in respect thereof in the Administrative Schedule.
     “Funding Time”: for each Type of Loan and each Currency, the Funding Time
set forth in respect thereof in the Administrative Schedule.
     “GAAP”: generally accepted accounting principles in the United States of
America in effect from time to time.
     “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any entity exercising applicable executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Guarantee”: the Guarantee, dated as of June 22, 2006, made by the Company
in favor of the Administrative Agent, on behalf of the Lenders, as amended,
modified or supplemented from time to time.
     “Guarantee Obligation”: as to any Person, any obligation, contingent or
otherwise of such Person guaranteeing any Indebtedness of any other third Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including, without limitation, any obligation of the guaranteeing Person (i) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (1) for the purchase or
payment of any such Indebtedness or (2) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor so as to enable such primary obligor to pay such
Indebtedness, (iii) to purchase property, securities or services for the purpose
of assuring the owner of any such Indebtedness of the ability of the primary
obligor to make payment of such Indebtedness or (iv) otherwise to protect the
owner of any such Indebtedness against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include (x) any liability
by endorsement of instruments for deposit or collection or similar transactions
in the ordinary course of business, (y) indemnification obligations of the
Company or any of its Subsidiaries entered into in the ordinary course of
business or (z) obligations of the Company or any of its Subsidiaries under
arrangements entered into in the ordinary course of business whereby the Company
or such Subsidiary sells goods or

12



--------------------------------------------------------------------------------



 



inventory to other Persons under agreements obligating the Company or such
Subsidiary to repurchase such goods or inventory, at a price not exceeding the
original sale price, upon the occurrence of certain specified events. The amount
of any Guarantee Obligation of any guaranteeing Person at any time shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
at such time and (b) the maximum amount for which such guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation at such time, unless such Indebtedness and such maximum amount for
which such guaranteeing Person may be liable are not stated or determinable, in
which case the amount of such Guarantee Obligation shall be such guaranteeing
Person’s maximum reasonably anticipated liability in respect thereof as
determined by the Company in good faith at such time; provided, however, that
for purposes of this definition the liability of the guaranteeing Person with
respect to any obligation as to which a third Person or Persons are jointly or
jointly and severally liable as a guarantor or otherwise as contemplated hereby
and have not defaulted on its or their portions thereof shall be only as to its
pro rata portion of such obligation.
     “Hong Kong Dollars”: the lawful currency of Hong Kong.
     “Indebtedness”: of any Person at any date, without duplication, all
indebtedness of such Person (other than current trade liabilities and
indemnification obligations incurred in the ordinary course of business), as
reflected on the balance sheet of such Person prepared in accordance with GAAP
and all Guarantee Obligations of such Person, except that where such
indebtedness or Guarantee Obligation of such Person is made jointly, or jointly
and severally, with any third party or parties other than any consolidated
Subsidiary of such Person, the amount thereof for the purpose of this definition
only shall be the pro rata portion thereof payable by such Person, so long as
such third party or parties have not defaulted on its or their joint and several
portions thereof.
     “Initial Closing Date”: June 28, 2005.
     “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
     “Insolvent”: pertaining to a condition of Insolvency.
     “Intellectual Property”: as defined in subsection 6.9.
     “Interest Coverage Ratio”: for any period of four consecutive fiscal
quarters, Consolidated EBITDA divided by Consolidated Interest Expense for such
period.
     “Interest Payment Date”: (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding, and
on the Termination Date (b) as to any Committed Rate Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Committed Rate Eurocurrency Loan having an Interest Period longer
than three months, each day which is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period and (d) as to any Competitive Advance Loan, the date or dates agreed upon
by the Company and

13



--------------------------------------------------------------------------------



 



the Lender at the time the terms of such Competitive Advance Loan are determined
as provided in Section 3.
     “Interest Period”: with respect to any Committed Rate Eurocurrency Loan:
     (i) initially, the period commencing on the borrowing, continuation or
conversion date, as the case may be, with respect to such Eurocurrency Loan and
ending one, two, three or six (or, if agreed to by all Lenders, nine or twelve)
months thereafter, as selected by the applicable Borrower of such Loan in its
Notice of Borrowing, Notice of Continuation or Notice of Conversion, as the case
may be, given with respect thereto; and
     (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six (or, if agreed to by all Lenders, nine or twelve) months
thereafter, as selected by the applicable Borrower of such Loan by a Notice of
Continuation with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
     (1) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day,
     (2) any Interest Period that would otherwise extend beyond the Termination
Date shall end on the Termination Date; and
     (3) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
     “Investments” has the meaning specified in subsection 9.7.
     “ISP”: the “International Standby Practices 1998” as published by the
Institute of International Banking Law and Practice (or such later version
thereof as may be in effect from time to time).
     “Issuing Bank”: each Lender listed as an Issuing Bank in Schedule V.
     “Issuing Office”: in respect of each Issuing Bank, the Issuing Office set
forth for such Issuing Bank in Schedule V.
     “Japanese Yen”: the lawful currency of Japan.

14



--------------------------------------------------------------------------------



 



     “JPMorgan Chase”: JPMorgan Chase Bank, N.A.
     “Judgment Currency”: as defined in subsection 12.8(b).
     “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit, (b) the aggregate amount of drawings under Letters of Credit which have
not then been reimbursed pursuant to subsection 4.5(a) and (c) the face amount
of each outstanding and accepted Time Draft.
     “L/C Participant”: in respect of each Letter of Credit, each Lender (other
than the Issuing Bank in respect of such Letter of Credit) in its capacity as
the holder of a participating interest in such Letter of Credit.
     “Letter of Credit”: as defined in subsection 4.1(b)(i).
     “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement).
     “Loan”: any Committed Rate Loan or Competitive Advance Loan made by any
Lender pursuant to this Agreement.
     “Loan Documents”: this Agreement, each Application and the Guarantee.
     “London Banking Day”: any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.
     “Majority Lenders”: at any time, Lenders the Commitment Percentages of
which aggregate more than 50%.
     “Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
     “Materials of Environmental Concern”: any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
     “Moody’s”: means Moody’s Investors Services, Inc., or any successor or
assignee of the business of such company in the business of rating debt.
     “Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “New Lender”: as defined in subsection 2.10(b).

15



--------------------------------------------------------------------------------



 



     “Non-Excluded Taxes”: as defined in subsection 5.5(a).
     “Non-U.S. Lender”: as defined in subsection 5.5(b).
     “Notice of Borrowing”: with respect to a Loan of any Type in any Currency,
a notice in substantially the form of Exhibit E hereto from the applicable
Borrower of such Loan in respect of such Loan, containing the information in
respect of such Loan and delivered to the Person, in the manner and by the time
specified for a Notice of Borrowing in respect of such Currency and such Type of
Loan in the Administrative Schedule.
     “Notice of Competitive Advance Loan”: with respect to each Competitive
Advance Loan in any Currency, a notice from the Lender in respect of such Loan
in substantially the form of Exhibit F hereto, containing the information in
respect of such Loan and delivered to the Person, in the manner and by the time
specified for a Notice of Competitive Advance Loan in the Administrative
Schedule.
     “Notice of Continuation”: with respect to a Committed Rate Loan in any
Currency, a notice in substantially the form of Exhibit G hereto from the
applicable Borrower of such Loan in respect of such Loan, containing the
information in respect of such Loan and delivered to the Person, in the manner
and by the time specified for a Notice of Continuation in respect of such
Currency in the Administrative Schedule.
     “Notice of Conversion”: with respect to a Committed Rate Loan in Dollars
which the applicable Borrower of such Loan wishes to convert from a Eurocurrency
Loan to an ABR Loan, or from an ABR Loan to a Eurocurrency Loan, as the case may
be, a notice in substantially the form of Exhibit G hereto from the applicable
Borrower of such Loan setting forth the amount of such Loan to be converted, the
date of such conversion (which, in the case of conversions of Eurocurrency Loans
to ABR Loans, shall be the last day of an Interest Period applicable to such
Eurocurrency Loans) and, in the case of conversions of ABR Loans to Eurocurrency
Loans, the length of the initial Interest Period applicable thereto. Each Notice
of Conversion shall be delivered to the Administrative Agent at its address set
forth in subsection 12.2 and shall be delivered before 11:00 A.M., New York City
time, one Business Day before the requested conversion in the case of
conversions to ABR Loans, and before 11:00 A.M., New York City time, three
Business Days before the requested conversion in the case of conversions to
Eurocurrency Loans.
     “Offered Increase Amount”: as defined in subsection 2.10(a).
     “Participant”: as defined in subsection 12.6(b).
     “Participating Member States”: each country that adopts or has adopted the
euro as its currency in accordance with EMU Legislation.
     “Payment Office”: for each Type of Loan and each Currency, the Payment
Office set forth in respect thereof in the Administrative Schedule.
     “Payment Time”: for each Type of Loan and each Currency, the Payment Time
set forth in respect thereof in the Administrative Schedule.

16



--------------------------------------------------------------------------------



 



     “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
     “Permitted Business Acquisitions”: Acquisitions pursuant to which : (i) no
Default or Event of Default shall have occurred and be continuing after giving
effect to such Acquisition, (ii) such Acquisition shall be consummated in
accordance with applicable laws, (iii) 50% of the outstanding Capital Stock or
other ownership interests of any acquired or newly formed Person must be owned
directly by the Company or a Restricted Subsidiary and such Person shall become
a Restricted Subsidiary hereunder, and (iv) the Company shall be in compliance,
on a pro forma basis, with the financial covenants contained in subsection 9.1
recomputed as at the last day of the most recently ended fiscal quarter of the
Company, and the Company shall have delivered to the Administrative Agent an
officers’ certificate to such effect.
     “Permitted Investor”: Sidney Harman, Executive Chairman and Chairman of the
Board of Directors of the Company on the Initial Closing Date.
     “Person”: an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
     “Plan”: at a particular time, any employee benefit plan (as defined in
Section 3(3) of ERISA) which is covered by ERISA and in respect of which the
Company or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
     “Pounds Sterling”: British Pounds Sterling, the lawful currency of the
United Kingdom.
     “Prime Rate”: the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
     “Properties”: as defined in subsection 6.17(a).
     “Quotation Day”: in respect of the determination of the Eurocurrency Rate
for any Interest Period for loans in any Available Foreign Currency (other than
the euro), the day which is (i) at least two London Banking Days prior to the
first day of such Interest Period and (ii) a day on which banks are open for
general banking business in the city which is the principal financial center of
the country of such Available Foreign Currency; and the Quotation Day in respect
of any Interest Period for the euro is the day which is two Target Operating
Days prior to the first day of such Interest Period.
     “Ratings”: the actual senior long-term unsecured non-credit enhanced debt
ratings of the Company in effect from time to time by Moody’s or S&P, as the
case may be.
     “Register”: as defined in subsection 12.6(d).

17



--------------------------------------------------------------------------------



 



     “Regulation U”: Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time.
     “Reimbursement Obligation”: in respect of each Letter of Credit, the
obligation of the account party thereunder to reimburse the Issuing Bank for all
drawings made thereunder in accordance with Section 5 and the Application
related to such Letter of Credit.
     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.
     “Reportable Event”: any of the events set forth in Section 4043 of ERISA or
in the regulations thereunder with regard to a Plan (excluding those events as
to which the thirty (30) day notice period is waived).
     “Requirement of Law”: as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any material law, treaty, rule or regulation or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
     “Responsible Officer”: the chief executive officer, the president, or the
chief financial officer of the Company or the Additional Borrower, as the
context may require.
     “Restatement Effective Date”: the date on which the conditions precedent
set forth in subsection 7.1 shall be satisfied, which date is June 22, 2006.
     “Restricted Payments”: has the meaning specified in subsection 9.6.
     “Restricted Subsidiary”: any Subsidiary of the Company listed in
Schedule IV, as amended or supplemented from time to time pursuant to subsection
12.1.
     “S&P”: Standard and Poor’s Ratings Group, a division of McGraw Hill, Inc.
or any successor or assignee of the business of such division in the business of
rating debt.
     “Sale and Lease-Back Transaction”: as defined in subsection 9.9.
     “Schedule Amendment”: each Schedule Amendment, substantially in the form of
Exhibit A hereto, executed and delivered pursuant to subsection 12.1.
     “Singapore Dollars”: the lawful currency of Singapore.
     “Single Employer Plan”: a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that is subject to Title IV of ERISA and (a) is
maintained for employees of the Company or any Commonly Controlled Entity and no
Person other than the Company and any Commonly Controlled Entity or (b) was so
maintained and in respect of which the Company or a Commonly Controlled Entity
could have liability under Section 4069 of ERISA in the event such plan has been
or has to be terminated.

18



--------------------------------------------------------------------------------



 



     “Standby Letter of Credit”: as defined in subsection 4.1(b).
     “Statutory Reserve Rate”: a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted Eurocurrency Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
     “Subordinated Debt”: any unsecured Indebtedness of any Restricted
Subsidiary (other than Indebtedness outstanding on the Initial Closing Date and
described on Schedule 9.2) no part of the principal of which is required to be
paid (whether by way of mandatory sinking fund, mandatory redemption or
mandatory prepayment or otherwise) prior to the Termination Date.
     “Subsidiary”: as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.
     “Swedish Krona”: the lawful currency of Sweeden.
     “Swiss Francs”: the lawful currency of Switzerland.
     “Target Operating Day”: any day that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
settlement system) is not operating (as determined by the Administrative Agent).
     “Tax Confirmation”: as defined in subsection 5.9(a).
     “Tax Confirmation Certificate”: a notice in substantially the form of
Exhibit M hereto.
     “Termination Date”: June 28, 2010.
     “Three-Month Secondary CD Rate”: for any day, the secondary market rate for
three-month certificates of deposit reported as being in effect on such day (or,
if such day is not a

19



--------------------------------------------------------------------------------



 



Business Day, the next preceding Business Day) by the Board through the public
information telephone line of the Federal Reserve Bank of New York (which rate
will, under the current practices of the Board, be published in Federal Reserve
Statistical Release H.15(519) during the week following such day) or, if such
rate is not so reported on such day or such next preceding Business Day, the
average of the secondary market quotations for three-month certificates of
deposit of major money center banks in New York City received at approximately
10:00 a.m., New York City time, on such day (or, if such day is not a Business
Day, on the next preceding Business Day) by the Administrative Agent from three
negotiable certificate of deposit dealers of recognized standing selected by it.
     “Time Draft”: as defined in subsection 4.9.
     “Tranche”: the collective reference to Committed Rate Eurocurrency Loans in
any Currency the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).
     “Transferee”: as defined in subsection 12.6(f).
     “Treaty on European Union”: the Treaty of Rome of March 25, 1957, as
amended by the Single European Act of 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992 and came into effect on November 1,
1993), as amended from time to time.
     “Type”: in respect of any Loan, its character as a Committed Rate Loan or
Competitive Advance Loan, as the case may be.
     “Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended, supplemented or otherwise modified from time to time.
     “Value”: with respect to any Sale and Lease-Back Transaction, as of any
particular time, an amount equal to (a) the fair market value of such property
at the time of entering into such Sale and Lease-Back Transaction, (b) divided
first by the number of full years of the term of the lease relating to such Sale
and Lease-Back Transaction, and (c) then multiplied by the number of full years
of such term remaining at the time of determination, without regard to any
renewal or extension options contained in the lease.
     “Voting Stock”: stock of the class or classes pursuant to which the holders
thereof have the general voting power under ordinary circumstances to elect at
least a majority of the Board of Directors of the Company (irrespective of
whether or not at the time stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).
     1.2. Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto.
          (b) As used herein and in any certificate or other document made or
delivered pursuant hereto, accounting terms relating to the Company and its
Subsidiaries not defined in

20



--------------------------------------------------------------------------------



 



subsection 1.1 and accounting terms partly defined in subsection 1.1, to the
extent not defined, shall have the respective meanings given to them under GAAP.
          (c) The words “hereof’, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. References to Schedules to this Agreement are references to such
Schedules as the same may from time to time be amended or otherwise modified in
accordance with the terms hereof.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
SECTION 2
THE COMMITTED RATE LOANS
     2.1. Committed Rate Loans. (a) Subject to the terms and conditions hereof,
each Lender severally agrees to make loans on a revolving credit basis
(“Committed Rate Loans”) to each Borrower from time to time during the
Commitment Period; provided, that no Committed Rate Loan shall be made if, after
giving effect to the making of such Loan and the simultaneous application of the
proceeds thereof, the amount of the Exposure would exceed the aggregate amount
of the Commitments. During the Commitment Period each Borrower may use the
Commitments by borrowing, prepaying the Committed Rate Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
          (b) The Committed Rate Loans may be made in Dollars or any Available
Foreign Currency and may from time to time be (i) Committed Rate Eurocurrency
Loans, (ii) in the case of Committed Rate Loans in Dollars only, Committed Rate
ABR Loans or (iii) a combination thereof, as determined by the applicable
Borrower thereof and set forth in the Notice of Borrowing or Notice of
Conversion with respect thereto; provided, that no Committed Rate Eurocurrency
Loan shall be made after the day that is one month prior to the Termination
Date.
     2.2. Procedure for Committed Rate Loan Borrowing. Each Borrower may request
the Lenders to make Committed Rate Loans to such Borrower on any Business Day
during the Commitment Period by delivering a Notice of Borrowing. Each borrowing
of Committed Rate Loans shall be in an amount equal to (a) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate undrawn
amount of the Commitments is less than $1,000,000, such lesser amount) and
(b) in the case of Eurocurrency Loans, (i) if in Dollars, $2,000,000 or
increments of $500,000 thereafter, and (ii) if in any Available Foreign
Currency, an amount in such Available Foreign Currency of which the Dollar
Equivalent Amount is at least $2,000,000. Upon receipt of any such Notice of
Borrowing from a Borrower, the Administrative Agent shall promptly notify each
Lender thereof. Subject to the terms and conditions hereof, each Lender will
make the amount of its pro rata share of each such borrowing available to the
Administrative Agent for the account of the applicable Borrower requesting such
Loan at the Funding Office, and at or prior to the Funding Time, for the
Currency of such Loan in funds

21



--------------------------------------------------------------------------------



 



immediately available to the Administrative Agent; provided, that each Lender
has the option of making any portion of each such borrowing available to the
Administrative Agent through a branch or affiliate of such Lender. Such
borrowing will then be made available to the applicable Borrower requesting such
Loan at the Funding Office, in like funds as received by the Administrative
Agent.
     2.3. Repayment of Committed Rate Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender on the Termination Date (or such earlier date on which
the Loans become due and payable pursuant to Section 10), the then unpaid
principal amount of each Committed Rate Loan made by such Lender to such
Borrower. Each Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Committed Rate Loans made to such Borrower from time to
time outstanding from the Initial Closing Date (with respect to the Company) or
the Restatement Effective Date (with respect to the Additional Borrower), as
applicable, until payment in full thereof at the rates per annum, and on the
dates, set forth in subsection 2.8.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of each Borrower to such Lender
resulting from each Committed Rate Loan of such Lender to such Borrower from
time to time, including the amounts of principal and interest payable and paid
to such Lender by such Borrower from time to time under this Agreement.
          (c) The Administrative Agent shall maintain the Register pursuant to
subsection 12.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Committed Rate Loan made hereunder and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the applicable Borrower to
each Lender under the Committed Rate Loans and (iii) the amount of any sum
received by the Administrative Agent from each Borrower in respect of Committed
Rate Loans made to such Borrower, and the amount of each Lender’s share thereof.
          (d) The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 2.3(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the applicable Borrower therein recorded; provided, however, that
the failure of any Lender or the Administrative Agent to maintain the Register
or any such account, or any error therein, shall not in any manner affect the
obligation of the applicable Borrower to repay (with applicable interest) the
Committed Rate Loans made to such Borrower by such Lender in accordance with the
terms of this Agreement.
     2.4. Termination or Reduction of Commitments. The Borrowers shall have the
right, upon not less than four Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments. Any such reduction shall be in an amount equal to $5,000,000
or a whole multiple thereof and shall reduce permanently the Commitments then in
effect.
     2.5. Optional Prepayments. Each Borrower may, at any time and from time to
time, prepay the Committed Rate Loans made to such Borrower, in whole or in
part, without premium

22



--------------------------------------------------------------------------------



 



or penalty, upon at least four Business Days’ irrevocable notice to the
Administrative Agent, specifying the date and amount of prepayment, the Currency
of the Committed Rate Loans to be prepaid and whether the prepayment is of
Eurocurrency Loans, ABR Loans (in the case of Committed Rate Loans in Dollars)
or a combination thereof, and, if of a combination thereof, the amount allocable
to each. Upon receipt of any such notice the Administrative Agent shall promptly
notify each Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with any amounts payable pursuant to subsection 5.6. Partial prepayments shall
be in an aggregate principal amount of at least $1,000.000.
     2.6. Conversion and Continuation Options. (a) By giving a Notice of
Conversion, each Borrower may elect from time to time (i) to convert such
Borrower’s Eurocurrency Loans in Dollars to ABR Loans or (ii) to convert such
Borrower’s ABR Loans to Eurocurrency Loans in Dollars; provided, that any such
conversion of Eurocurrency Loans may only be made on the last day of an Interest
Period with respect thereto. Upon receipt of any Notice of Conversion the
Administrative Agent shall promptly notify each Lender thereof. All or any part
of Eurocurrency Loans outstanding in Dollars or ABR Loans may be converted as
provided in herein, provided that (i) no ABR Loan may be converted into a
Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Majority Lenders have determined that such a
conversion is not appropriate and (ii) no ABR Loan may be converted into a
Eurocurrency Loan after the date that is one month prior to the Termination
Date.
          (b) By giving a Notice of Continuation, each Borrower may continue any
of its Eurocurrency Loans as Eurocurrency Loans in the same Currency for
additional Interest Periods.
          (c) Each Borrower may convert Committed Rate Loans outstanding in one
Currency to Committed Rate Loans of a different Currency by repaying such Loans
in the first Currency and borrowing Loans of such different Currency in
accordance with the applicable provisions of this Agreement.
          (d) If a Borrower shall fail to timely give a Notice of Continuation
or a Notice of Conversion in respect of any of such Borrower’s Eurocurrency
Loans with respect to which an Interest Period is expiring, such Eurocurrency
Loans shall become due and payable on the last day of such expiring Interest
Period; provided, that the Company may, in accordance with and subject to the
terms and conditions of this Agreement refinance such maturing Eurocurrency
Loans on such maturity date with Competitive Advance Loans.
     2.7. Minimum Amounts of Tranches. All borrowings, conversions and
continuations of Committed Rate Loans and all selections of Interest Periods
shall be in such amounts and be made pursuant to such elections so that, after
giving effect thereto, the aggregate principal amount of the Loans comprising
(i) each Tranche in Dollars shall be not less than $2,000,000 and (ii) each
Tranche in any Available Foreign Currency shall be not less than the Dollar
Equivalent Amount in such Currency of $2,000,000.

23



--------------------------------------------------------------------------------



 



     2.8. Interest Rates and Payment Dates for Committed Rate Loans. (a) Each
Committed Rate Eurocurrency Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Margin.
          (b) Each Committed Rate ABR Loan shall bear interest at a rate per
annum equal to the ABR.
          (c) If all or a portion of (i) the principal amount of any Committed
Rate Loan or (ii) any interest payable thereon shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum which is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this subsection plus 2% or (y) in the case of
overdue interest, the rate described in paragraph (a) or (b) of this subsection,
as applicable, plus 2%, in each case from the date of such non-payment until
such amount is paid in full (as well after as before judgment).
          (d) Interest on Committed Rate Loans shall be payable in arrears on
each Interest Payment Date; provided, that interest accruing pursuant to
paragraph (c) of this subsection shall be payable from time to time on demand.
     2.9. Inability to Determine Interest Rate. If on or prior to the Quotation
Day for any Interest Period in respect of any Eurocurrency Loan in any Currency:
          (a) the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that, by reason of
circumstances affecting the relevant market generally, the Administrative Agent
cannot ascertain the Eurocurrency Rate in accordance with this Agreement for
such affected Currency or such affected Interest Period, or
          (b) the Administrative Agent shall have received notice from the
Majority Lenders that the Eurocurrency Rate determined or to be determined for
such affected Interest Period will not adequately and fairly reflect the cost to
such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Committed Rate Loans during such affected Interest
Period,
          (c) the Administrative Agent shall give telecopy or telephonic notice
thereof to the Company and the Lenders as soon as practicable thereafter. If
such notice is given (x) any Eurocurrency Loans requested to be made in such
affected Currency on the first day of such affected Interest Period shall be
made as ABR Loans in Dollars in a Dollar Equivalent Amount, (y) any Committed
Rate Loans that were to have been converted on the first day of such affected
Interest Period from ABR Loans, to Eurocurrency Loans in such affected Currency,
shall be continued as ABR Loans and (z) any Eurocurrency Loans in such affected
Currency that were to have been continued as such shall be converted, on the
first day of such Interest Period, to ABR Loans in Dollars in a Dollar
Equivalent Amount. Until such notice has been withdrawn by the Administrative
Agent, no further Eurocurrency Loans in such affected Currency shall be made or
continued as such.
     2.10. Commitment Increases. (a) In the event that the Borrowers wish to
increase the total Commitment at any time and from time to time when no Default
or Event of Default has

24



--------------------------------------------------------------------------------



 



occurred and is continuing, the Company shall notify the Administrative Agent in
writing of the amount (the “Offered Increase Amount”) of such proposed increase
(each such notice, a “Commitment Increase Notice”). The Company may, at its
election, from time to time (i) offer one or more of the Lenders the opportunity
to provide all or a portion of the Offered Increase Amount pursuant to paragraph
(c) below and/or (ii) offer one or more additional banks, financial institutions
or other entities reasonably acceptable to the Administrative Agent the
opportunity to provide all or a portion of the Offered Increase Amount pursuant
to paragraph (b) below. Each Commitment Increase Notice shall specify which
Lenders and/or banks, financial institutions or other entities the Company
desires to provide such Offered Increase Amount. The Company or, if requested by
the Company, the Administrative Agent will notify such Lenders, and/or banks,
financial institutions or other entities of such offer.
          (b) Any additional bank, financial institution or other entity which
the Company selects to offer participation in the increased Commitments and
which elects to become a Lender under this Agreement and obtain a Commitment in
an amount so offered and accepted by it pursuant to subsection 2.10(a)(ii) shall
execute a New Lender Supplement with the Borrowers and the Administrative Agent,
substantially in the form of Exhibit J hereto, whereupon such bank, financial
institution or other entity (herein called a “New Lender”) shall become a Lender
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement.
          (c) Any Lender which accepts an offer to it by the Company to increase
its Commitment pursuant to subsection 2.10(a)(i) shall, in each case, execute a
Commitment Increase Supplement with the Borrowers and the Administrative Agent,
substantially in the form of Exhibit K hereto, whereupon such Lender shall be
bound by and entitled to the benefits of this Agreement with respect to the full
amount of its Commitment as so increased.
          (d) If any bank, financial institution or other entity becomes a New
Lender pursuant to subsection 2.10(b) or any Lender’s Commitment is increased
pursuant to subsection 2.10(c), additional Committed Rate Loans made on or after
the effectiveness thereof (the “Credit Re-Allocation Date”) shall be made pro
rata based on the Commitment Percentages in effect on and after such Credit
Re-Allocation Date (except to the extent that any such pro rata borrowings would
result in any Lender making an aggregate principal amount of Committed Rate
Loans in excess of its Commitment, in which case such excess amount will be
allocated to, and made by, such New Lenders and/or Lenders with such increased
Commitments to the extent of, and pro rata based upon, their respective
Commitments otherwise available for Loans), and continuations of Eurocurrency
Loans outstanding on such Credit Re-Allocation Date shall be effected by
repayment of such Eurocurrency Loans on the last day of the Interest Period
applicable thereto and the making of new Eurocurrency Loans pro rata based on
such new Commitment Percentages. In the event that on any such Credit
Re-Allocation Date there is an unpaid principal amount of ABR Loans, each
Borrower shall make prepayments of any such ABR Loans borrowed by such Borrower
so that, after giving effect thereto, the ABR Loans outstanding are held pro
rata based on such new Commitment Percentages. In the event that on any such
Credit Re-Allocation Date there is an unpaid principal amount of Eurocurrency
Loans, such Eurocurrency Loans shall remain outstanding with the respective
holders thereof until the expiration of their respective Interest Periods
(unless the Borrowers elect to prepay any thereof in accordance with the
applicable provisions of this Agreement), and interest on and repayments of

25



--------------------------------------------------------------------------------



 



such Eurodollar Loans will be paid thereon to the respective Lenders holding
such Eurocurrency Loans pro rata based on the respective principal amounts
thereof outstanding.
          (e) Notwithstanding anything to the contrary in this subsection 2.10,
(i) in no event shall any transaction effected pursuant to this subsection 2.10
cause the aggregate amount of the total Commitments to exceed $550,000,000 and
(ii) no Lender shall have any obligation to increase its Commitment unless it
agrees to do so in its sole discretion.
          (f) To the extent reasonably requested by the Administrative Agent, it
shall be a condition precedent to any increase in the Commitments pursuant to
this subsection 2.10 that the Administrative Agent shall have received on or
prior to the Credit Re-Allocation Date, for the benefit of the Lenders,
(i) legal opinions of counsel to the Borrowers covering such matters as are
customary for transactions of this type and such other matters as may be
reasonably requested by the Administrative Agent and (ii) certified copies of
resolutions of the Borrowers authorizing the Offered Increase Amount.
          (g) The Administrative Agent will notify all Lenders of each increase
in Commitments pursuant to this subsection.
     2.11. Substitution of Euro for National Currency. If any Available Foreign
Currency is replaced by the euro, unless otherwise agreed by the Company, the
Administrative Agent and the Lenders, the euro may be tendered in satisfaction
of any obligation denominated in such Available Foreign Currency at the
conversion rate specified in, or otherwise calculated in accordance with, the
regulations adopted by the Council of the European Union relating to the euro.
No replacement of an Available Foreign Currency by the euro shall discharge,
excuse or otherwise affect the performance of any obligation of the Company
under this Agreement.
     2.12. Unavailability of Available Foreign Currency. If on any Quotation Day
(a) a Lender notifies the Administrative Agent that the Available Foreign
Currency requested is not readily available to it in the amount required or
(b) a Lender notifies the Administrative Agent that compliance with its
obligation to participate in a Loan in the proposed Available Foreign Currency
would contravene a law or regulation applicable to it, the Administrative Agent
will give notice to the relevant Borrower to that effect by 12:00 Noon, New York
time, on that day. In this event, any Lender that gives notice pursuant to this
subsection will be required to participate in the Loan in Dollars (in an amount
equal to the Dollar Equivalent Amount) and its participation will be treated as
a separate Loan denominated in Dollars during that Interest Period.
     2.13. Separate Obligations. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, upon and after the Restatement
Effective Date, the parties hereto acknowledge and agree that (a) at no time and
in no circumstances shall the Additional Borrower be liable for any Company
Obligations or any other indebtedness, liabilities or obligations of the Company
hereunder or under any other Loan Documents, whether incurred by the Company
before, on or after the Restatement Effective Date, and the Additional
Borrower’s joinder hereto as a borrower does not constitute a guarantee by the
Additional Borrower of any Company Obligations or any such other indebtedness,
liabilities or obligations of the Company hereunder or under any other Loan
Documents, (b) except as expressly provided in the Guarantee, at no

26



--------------------------------------------------------------------------------



 



time and in no circumstance shall the Company be liable for any Additional
Borrower Obligations or any other indebtedness, liabilities or obligations of
the Additional Borrower hereunder or under any other Loan Documents, whether
incurred by the Additional Borrower on or after the Restatement Effective Date,
and (c) with respect to any borrowing by either of the Company or the Additional
Borrower of any Loans hereunder, such Loans are for the applicable requesting
Borrower’s own account, and such Loans and such Borrower’s other obligations
hereunder are obligations of such Borrower and do not constitute joint and
several obligations of both Borrowers.
SECTION 3
THE COMPETITIVE ADVANCE LOANS
     3.1. Competitive Advance Loans. (a) Subject to the terms and conditions
hereof, the Company may, at any time and from time to time during the Commitment
Period, request one or more Lenders to offer bids, and any such Lender may, in
its sole discretion, offer such bids, to make competitive advance loans
(“Competitive Advance Loans”) to the Company on the terms and conditions set
forth in such bids. Each Competitive Advance Loan shall bear interest at the
rates, pay interest and principal on the dates, and shall mature on the date,
agreed between the Company and Lender at the time such Competitive Advance Loan
is made; provided, that (i) each Competitive Advance Loan shall mature not
earlier than 1 day and not later than 180 days, after the date such Competitive
Advance Loan is made and (ii) no Competitive Advance Loan shall mature after the
Termination Date. During the Commitment Period the Company may accept bids from
Lenders from time to time for Competitive Advance Loans, and borrow and repay
Competitive Advance Loans, all in accordance with the terms and conditions
hereof; provided, that no Competitive Advance Loan shall be made if, after
giving effect to the making of such Loan and the simultaneous application of the
proceeds thereof, the aggregate amount of the Exposure would exceed the
aggregate amount of the Commitments; and provided further that the aggregate
amount of Competitive Advance Loans of the Company at any time outstanding shall
not exceed $25,000,000. Subject to the foregoing, any Lender may, in its sole
discretion, make Competitive Advance Loans in an aggregate outstanding amount
exceeding the amount of such Lender’s Commitment.
          (b) The Competitive Advance Loans may be made in Dollars or any
Available Foreign Currency, as agreed between the Company and Lender in respect
thereof at the time such Competitive Advance Loan is made.
     3.2. Procedure for Competitive Advance Loan Borrowing. (a) The Company may
request one or more Lenders to make bids to make Committed Rate Loans in such
manner and at such time as shall be agreed by the Company and such Lenders by
delivering Competitive Bid Requests to such Lender or Lenders. The proceeds of
each Competitive Advance Loan will be made available to the Company in respect
thereof in the manner agreed between the Company and the relevant Lender at the
time such Competitive Advance Loan is made. The Lender designated in any such
Competitive Bid Request may (but shall have no obligation to) make one or more
competitive bids to the Company in response to a Competitive Bid Request by
delivering a Competitive Bid Notice to the Company.

27



--------------------------------------------------------------------------------



 



          (b) Each Lender that makes a Competitive Advance Loan shall deliver a
Notice of Competitive Advance Loan to the Administrative Agent on the Thursday
(or, if such Thursday is not a Business Day, on the next Business Day following
such Thursday) immediately following the making of such Competitive Advance
Loan.
     3.3. Repayment of Competitive Advance Loans; Evidence of Debt. (a) The
Company hereby unconditionally promises to pay to the Lender that made such
Competitive Advance Loan on the maturity date, as agreed by the Company and
Lender at the time such Competitive Advance Loan is made (or such earlier date
on which all the Loans become due and payable pursuant to Section 10), the then
unpaid principal amount of such Competitive Advance Loan. The Company hereby
further agrees to pay interest on the unpaid principal amount of the Competitive
Advance Loans made by any Lender from time to time outstanding from the date
thereof until payment in full thereof at the rates, and on the dates, agreed by
the Company and Lender at the time such Competitive Advance Loan is made. All
payments in respect of Competitive Advance Loans shall be made by the Company to
its Competitive Advance Loan Lender at the address separately agreed to between
the Company and such Competitive Advance Loan Lender.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Company to such Lender
resulting from each Competitive Advance Loan of such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time in respect of Competitive Advance Loans. The entries made in
the accounts of each Lender maintained pursuant to this subsection 3.3(b) shall,
to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Company therein recorded, absent
manifest error; provided, however, that the failure of any Lender to maintain
any such account, or any error therein, shall not in any manner affect the
obligation of the Company to repay (with applicable interest) the Competitive
Advance Loans made to the Company by such Lender in accordance with the terms of
this Agreement.
     3.4. Prepayments. Unless otherwise agreed by the Lender making a
Competitive Advance Loan in any Notice of Competitive Advance Loan, such
Competitive Advance Loan may not be optionally prepaid prior to the scheduled
maturity date thereof.
SECTION 4
THE LETTERS OF CREDIT
     4.1. L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Bank agrees to issue or amend letters of credit (including Letters of
Credit payable by acceptance of a Time Draft as described in subsection 4.9)
(“Letters of Credit”, which shall include the existing letters of credit
specified on Schedule III which shall be continued and be deemed Letters of
Credit issued and outstanding hereunder) for the account of the Company on any
Business Day during the Commitment Period in such form as shall be reasonably
acceptable to such Issuing Bank; provided, that no Letter of Credit shall be
issued or amended if, after giving effect thereto (i) the aggregate amount of
the Exposure would exceed the aggregate amount of

28



--------------------------------------------------------------------------------



 



the Commitments or (ii) the aggregate amount of the L/C Obligations would exceed
$50,000,000.
          (b) Each Letter of Credit shall:
     (i) be denominated in Dollars or an Available Foreign Currency and shall be
either (A) a standby letter of credit issued to support any obligations of the
Company or any Subsidiary, contingent or otherwise (a “Standby Letter of
Credit”) or (B) a commercial letter of credit issued in respect of the purchase
of goods and services in the ordinary course of business of the Company and its
Subsidiaries (a “Commercial Letter of Credit”; together with the Standby Letters
of Credit, the “Letters of Credit”) and,
     (ii) expire no later than the earlier of (A) one year after its date of
issuance and (B) five (5) Business Days prior to the Termination Date; provided
that any Letter of Credit with a one-year tenor may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (B) above).
          (c) No Issuing Bank shall at any time be obligated to issue any Letter
of Credit hereunder if such issuance would cause such Issuing Bank or any Lender
to violate any applicable Requirement of Law.
     4.2. Procedure for Issuance of Letters of Credit under this Agreement. The
Company may from time to time request that an Issuing Bank issue a Letter of
Credit by delivering to such Issuing Bank at its Issuing Office an Application
therefor, completed to the satisfaction of the Issuing Bank, and such other
documents required in connection therewith as such Issuing Bank may reasonably
request. Upon receipt by an Issuing Bank of any Application, such Issuing Bank
will process such Application and any other documents delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall any
Issuing Bank be required to issue any Letter of Credit earlier than three
(3) Business Days after its receipt of the Application therefor and all such
other documents required in connection therewith by issuing the original of such
Letter of Credit to the beneficiary thereof or as otherwise may be agreed by
such Issuing Bank and the Company. Such Issuing Bank shall promptly (and in no
event later than the Business Day following its issuance of any Letter of
Credit) advise the Administrative Agent of the terms of such Letter of Credit
(or provide the Administrative Agent with a copy of such Letter of Credit), and
each Lender shall be entitled to receive from the Administrative Agent,
following such Lender’s request therefor, any documents so provided to the
Administrative Agent.
     4.3. Fees, Commissions and Other Charges. (a) The Company shall pay to the
Administrative Agent, for the account of the Lenders (including the Issuing
Bank) in Dollars pro rata according to their Commitment Percentages, a letter of
credit commission with respect to each Letter of Credit, computed at a rate
equal to the then Applicable Margin for Eurocurrency Loans on the daily average
amount available to be drawn under such Letter of Credit. Such commissions shall
be payable in arrears on the last Business Day of each March, June, September
and December to occur after the date of issuance of such Letter of Credit and on
the

29



--------------------------------------------------------------------------------



 



expiration date of such Letter of Credit and shall be nonrefundable. In addition
to the foregoing fees, the Company shall pay to each Issuing Bank for its own
account in Dollars a fronting fee of 0.125% per annum on the aggregate undrawn
and unexpired amount of all outstanding Letters of Credit issued by such Issuing
Bank. Such fronting fees shall be payable in arrears on the last Business Day of
each March, June, September and December shall be nonrefundable.
          (b) In addition to the foregoing fees and commissions, the Company
shall pay or reimburse the relevant Issuing Bank for such normal and customary
costs and expenses as are incurred or charged by such Issuing Bank in issuing,
effecting payment under, amending or otherwise administering such Letter of
Credit.
          (c) The Administrative Agent shall, promptly following its receipt
thereof, distribute to the Issuing Bank and the Lenders all fees and commissions
received by the Administrative Agent for their respective accounts pursuant to
this subsection.
     4.4. L/C Participations. (a) Each Issuing Bank irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce each Issuing Bank to
issue Letters of Credit hereunder, each L/C Participant unconditionally and
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Issuing Bank, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest in such Issuing Bank’s
obligations and rights under each Letter of Credit issued by such Issuing Bank
hereunder in an amount equal to the product of such L/C Participant’s Commitment
Percentage times the amount of each draft paid by such Issuing Bank thereunder.
Each L/C Participant unconditionally and irrevocably agrees with each Issuing
Bank that, if a draft is paid under any Letter of Credit issued by such Issuing
Bank for which such Issuing Bank is not reimbursed in full by the Company in
accordance with the terms of this Agreement, such L/C Participant shall pay to
such Issuing Bank upon demand at such Issuing Bank’s Issuing Office an amount
equal to such L/C Participant’s Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.
          (b) If any amount required to be paid by any L/C Participant to any
Issuing Bank pursuant to subsection 4.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Bank under any Letter of Credit is
not paid to such Issuing Bank on the date such payment is due from such L/C
Participant, such L/C Participant shall pay to such Issuing Bank on demand an
amount equal to the product of (i) such amount, times (ii) (A) in the case of
any such payment obligation denominated in Dollars, the Federal Funds Effective
Rate or (B) in the case of any such payment obligation denominated in an
Available Foreign Currency, the rate customary in such Currency for settlement
of similar inter-bank obligations, as quoted by such Issuing Bank, in each case
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Bank, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to subsection 4.4(a) is not made
available to such Issuing Bank by such L/C Participant within three (3) Business
Days after the date such payment is due, such Issuing Bank shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans. A
certificate of

30



--------------------------------------------------------------------------------



 



an Issuing Bank submitted to any L/C Participant with respect to any amounts
owing under this subsection shall be conclusive in the absence of manifest
error.
          (c) Whenever, at any time after an Issuing Bank has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with subsection 4.4(a), the Issuing Bank
receives any payment related to such Letter of Credit (whether directly from the
Company or otherwise), or any payment of interest on account thereof, such
Issuing Bank will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by such
Issuing Bank shall be required to be returned by such Issuing Bank, such L/C
Participant shall return to such Issuing Bank on demand the portion thereof
previously distributed by such Issuing Bank to it.
          (d) Each L/C Participant’s obligation to purchase participating
interests pursuant to subsection 4.4(a) shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such LC Participant or the
Company may have against any Issuing Bank, the Company or any other Person for
any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VII; (iii) any adverse change in the condition (financial or
otherwise) of the Company or any Subsidiary; (iv) any breach of this Agreement
or any other Loan Document by the Company or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
     4.5. Reimbursement Obligation of the Company. (a) The Company agrees to
reimburse each Issuing Bank in respect of any Letter of Credit issued by such
Issuing Bank on the Business Day next succeeding the Business Day on which such
Issuing Bank notifies the Company of the date and amount of a draft presented
under such Letter of Credit and paid by such Issuing Bank for the amount of
(i) such draft so paid and (ii) any taxes, fees, charges or other costs or
expenses reasonably incurred by such Issuing Bank in connection with such
payment. Each such payment shall be made to such Issuing Bank at its Issuing
Office in the Currency in which payment of such draft was made and in
immediately available funds.
          (b) Interest shall be payable on any and all amounts remaining unpaid
by the Company under this subsection from the date such amounts are required to
be paid by the Issuing Bank until payment in full at the ABR then in effect plus
the Applicable Margin then in effect until the third (3rd) Business Day next
succeeding the date of the relevant notice and thereafter at the rate which is
2% above the ABR then in effect plus the Applicable Margin then in effect.
     4.6. Obligations Absolute. (a) The obligations of the Company under this
Section 4 shall be absolute and unconditional under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment which the
Company may have or have had against any Issuing Bank or any beneficiary of a
Letter of Credit.
          (b) The Company also agrees with each Issuing Bank in respect of each
Letter of Credit issued by such Issuing Bank that such Issuing Bank shall not be
responsible for, and the Company’s Reimbursement Obligations under subsection
4.5(a) shall not be affected by, among

31



--------------------------------------------------------------------------------



 



other things, (i) the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, provided, that reliance upon such documents by
such Issuing Bank shall not have constituted gross negligence or willful
misconduct of such Issuing Bank or (ii) any dispute between or among the Company
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred or (iii) any claims whatsoever of the
Company against any beneficiary of such Letter of Credit or any such transferee.
          (c) The Issuing Banks shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by such Issuing Bank’s gross negligence or willful
misconduct.
          (d) The Company agrees that any action taken or omitted by any Issuing
Bank under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Customs (with
respect to any commercial Letter of Credit) or the ISP (with respect to any
Standby Letter of Credit), shall be binding on the Company and shall not result
in any liability of such Issuing Bank to the Company.
     4.7. Letter of Credit Payments. If any draft shall be presented for payment
to an Issuing Bank under any Letter of Credit, such Issuing Bank shall promptly
notify the Company of the date and amount thereof. The responsibility of the
Issuing Bank to the Company in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in compliance with such Letter of Credit.
     4.8. Application. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 4, the provisions of this Section 4 shall apply.
     4.9. Issuance of Letters of Credit Priority for Acceptance of Time Drafts.
Notwithstanding anything to the contrary contained in this Section 4, the
Company may request that any Letter of Credit permit drawings thereunder to be
by means of acceptance by the Issuing Bank of a time draft (a “Time Draft”)
rather than by payment of a sight draft. Each Time Draft shall (in addition to
satisfying all of the provisions set forth in this Section 4, except to the
extent such provisions conflict with the provisions in this subsection 4.9 (in
which case this subsection 4.9 shall be controlling)) expire no later than the
earliest of (i) 90 days following the acceptance of such Time Draft by the
related Issuing Bank, (ii) 5 Business Days prior to the Termination Date and
(iii) 180 days after the issuance of the Commercial Letter of Credit pursuant to
which such Time Draft is made. Notwithstanding anything to the contrary in this
Agreement:
          (a) in calculating the outstanding amount of L/C Obligations for
purpose of determining the amount of the Commitments available for usage as
Letters of Credit under subsection 4.1(a), the face amount of each outstanding
and accepted Time Draft shall be deemed to constitute L/C Obligations;

32



--------------------------------------------------------------------------------



 



          (b) in calculating the undrawn face amount of any Letter of Credit for
purposes of determining the amount of Letter of Credit commission payable
pursuant to subsection 4.3(a), each Letter of Credit under which a Time Draft
has been issued and accepted shall be deemed undrawn to the extent of the face
amount of such Time Draft until such Time Draft has been paid; and
          (c) each L/C Participant shall be deemed to have an undivided interest
equal to such L/C Participant’s Commitment Percentage in the Issuing Bank’s
rights and obligations under any Time Draft accepted by such Issuing Bank under
any Letter of Credit.
SECTION 5
CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND LETTERS OF CREDIT
     5.1. Facility Fee. (a) Each Borrower agrees to pay to the Administrative
Agent for the account of each Lender its Applicable Percentage of a facility fee
for the period from and including the Restatement Effective Date to, but
excluding, the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein, computed at the Facility Fee Rate in effect
from time to time on the average daily amount of the Commitment (used and
unused) of such Lender during the period for which payment is made (or after the
Termination Date on the average daily amount of the Exposure), payable quarterly
in arrears on the last day of each March, June, September and December and on
the Termination Date or such earlier date on which the Commitments shall
terminate as provided herein, commencing on the first of such dates to occur
after the Restatement Effective Date.
          (b) Each Borrower agrees to pay to the Administrative Agent, for its
own account and for the account of the Lenders, the fees specified in, and in
the amounts and on the dates set forth in, the Fee Letter required to be paid by
such Borrower thereunder.
     5.2. Computation of Interest and Fees. (a) Facility fees and, whenever it
is calculated on the basis of the Prime Rate, interest on ABR Loans shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed; and, otherwise, interest and Letter of Credit commissions
shall be calculated on the basis of a 360-day year for the actual days elapsed.
The Administrative Agent shall as soon as practicable notify the Company and the
Lenders of each determination of a Eurocurrency Rate. Any change in the ABR due
to a change in the Prime Rate, the Three-Month Secondary CD Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Three-Month Secondary CD
Rate or the Federal Funds Effective Rate, respectively. The Administrative Agent
shall as soon as practicable notify the Company and the Lenders of the effective
date and the amount of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Company, deliver to the
Company a statement showing the quotations used by the Administrative Agent in
determining any Eurocurrency Rate.

33



--------------------------------------------------------------------------------



 



     5.3. Pro Rata Treatment and Payments. (a) Each borrowing by a Borrower of
Committed Rate Loans, each payment by a Borrower on account of its Applicable
Percentage of any facility fee hereunder and any reduction of the Commitments of
the Lenders shall be made pro rata according to the respective Commitment
Percentages of the Lenders. Each payment (including each prepayment) by a
Borrower on account of principal of and interest on any Committed Rate Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Committed Rate Loans of such Borrower then due and owing to the Lenders.
All payments (including prepayments) to be made by a Borrower hereunder, whether
on account of principal, interest, fees, Reimbursement Obligations or otherwise,
shall be made without set off or counterclaim. All payments in respect of
Committed Rate Loans in any Currency shall be made in such Currency and in
immediately available funds at the Payment Office, and at or prior to the
Payment Time, for such Type of Loans and such Currency, on the due date thereof.
The Administrative Agent shall distribute to the Lenders any payments received
by the Administrative Agent promptly upon receipt in like funds as received. If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension.
          (b) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a Borrowing Date in respect of Committed Rate
Loans that such Lender will not make the amount that would constitute its
Commitment Percentage of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower
requesting such Loan a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to (A) in the case of any such
Committed Rate Loans denominated in Dollars, the daily average Federal funds
rate, as quoted by the Administrative Agent, or (B) in the case of any Committed
Rate Loans denominated in an Available Foreign Currency, the rate customary in
such Currency for settlement of similar inter-bank obligations, as quoted by the
Administrative Agent, in each case for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection shall be conclusive in the absence of manifest error. If
such Lender’s Commitment Percentage of such borrowing is not made available to
the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Committed Rate
Loans in such Currency hereunder, on demand, from the applicable Borrower of
such Loan.
     5.4. Requirements of Law. (a) If after the Restatement Effective Date the
adoption of or any change in any Requirement of Law or in the interpretation
thereof by any Governmental Authority charged with the administration or
interpretation thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) applicable generally in the
jurisdiction of such Lender to banking institutions of the same type as such
Lender

34



--------------------------------------------------------------------------------



 



     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Eurocurrency Loan made by it to a Borrower or any
Extension of Credit to a Borrower, or change the basis of taxation of payments
to such Lender in respect thereof (except for Non-Excluded Taxes covered by
subsection 5.6 and the imposition of, or any change in the rate or other basis
of, any Excluded Tax payable by such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits with or
for the account of, or advances, loans or other extensions of credit by, any
office of such Lender which is not otherwise included in the determination of
the Eurocurrency Rate; or
     (iii) shall impose on such Lender any other condition affecting
Eurocurrency Loans made by such Lender to a Borrower, or Extensions of Credit by
such Lender to a Borrower;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans to a Borrower or
issuing for or participating in Letters of Credit of the Company or to reduce
any amount receivable hereunder in respect thereof, and such Lender has no
reasonable means (as it shall determine in its sole discretion acting in good
faith) to avoid such costs or reductions, then, in any such case, the applicable
Borrower of such Loan or, in the case of the Company, with respect to such
Letter of Credit shall promptly pay such Lender following receipt of a
certificate of such Lender in accordance with subsection 5.4(d) such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction suffered.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) made subsequent to the
Restatement Effective Date shall have the effect of reducing the rate of return
on such Lender’s or such corporation’s capital, if any, as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, each Borrower shall promptly pay to such Lender
following receipt of a certificate of such Lender in accordance with subsection
5.4(d) its Applicable Percentage of such additional amount or amounts as will
compensate such Lender for any such reduction suffered. Notwithstanding any
other provision in this paragraph (b), no Lender shall be entitled to demand
compensation pursuant to this paragraph (b) if it shall not then be the general
practice of such Lender or such corporation to demand such compensation in
similar circumstances under comparable provisions of other comparable credit
agreements.

35



--------------------------------------------------------------------------------



 



          (c) A certificate of each Lender setting forth such amount or amounts
as shall be necessary to compensate such Lender or such corporation as specified
in paragraph (a) or (b) above, as the case may be, and setting forth in
reasonable detail an explanation of the basis of requesting such compensation in
accordance with paragraph (a) or (b) above, including calculations in detail
comparable to the detail set forth in Certificates delivered to such Lender in
similar circumstances under comparable provisions of other comparable credit
agreements, shall be delivered to the Borrowers and shall be conclusive absent
manifest error. Each Borrower, as required by paragraph (a) or (b) above, shall
pay each Lender the amount shown as due on any such certificate delivered to it
within ten (10) days after its receipt of the same.
          (d) Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period, except that no Lender shall be entitled to compensation under this
subsection 5.4 for any such costs incurred or any such reduction suffered with
respect to any date unless such Lender shall have notified the Borrowers that it
will demand compensation for such costs or reductions under paragraph (c) above,
not more than six months after the later of (i) such date and (ii) the date on
which such Lender as applicable, shall have become aware of such costs or
reductions. The protection of this subsection 5.4 shall be available to each
Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition that shall have occurred or been imposed.
          (e) The agreements in this subsection shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
     5.5. Taxes. (a) All payments made by the Borrowers under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority (other
than Excluded Taxes). If any such non-excluded taxes, levies, imposts, duties,
charges, fees deductions or withholdings (“Non-Excluded Taxes”) are required to
be withheld from any amounts payable by a Borrower to the Administrative Agent
or any Lender hereunder, the amounts so payable to the Administrative Agent or
such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement. Whenever any Non-Excluded Taxes are payable
by a Borrower, such Borrower shall timely pay such Non-Excluded Taxes and shall
send to the Administrative Agent for its own account or for the account of such
Lender, as the case may be, a certified copy of an original official receipt
received by such Borrower showing payment thereof. If the applicable Borrower
fails to pay any Non-Excluded Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, such Borrower shall indemnify the Administrative
Agent and the Lenders for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent or any Lender as a result of any such
failure. Notwithstanding the foregoing, each Borrower shall be required to make
any payments in respect of Non-Excluded Taxes to any Lender that has changed the
Funding Office at which it maintains the Extensions of

36



--------------------------------------------------------------------------------



 



Credit to which such Non-Excluded Taxes relate (other than any such change in
Funding Office made by such Lender pursuant to subsection 5.7 to avoid or
minimize the application or effects of subsection 5.4 or 5.5) in an amount
greater than such Borrower would have been required to pay pursuant to this
subsection 5.5 if no such change in Funding Office had occurred. The agreements
in this subsection shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
          (b) Each Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Company (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements, provided such Lender
is legally able to do so.
     Without limiting the generality of the foregoing, each Lender that is not
incorporated, created or organized under the laws of the United States of
America or a state or political subdivision thereof (a “Non-U.S. Lender”) shall:
     (i) deliver to the Company and the Administrative Agent (A) two duly
completed copies of either United States Internal Revenue Service Form W-8BEN
(with respect to entitlement to treaty benefits) or W-8ECI, or successor
applicable form, as applicable, (B) in the case of a Non-U.S. Lender claiming
exemption from U.S. Federal withholdings tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interests,” a statement
substantially in the form of Exhibit L hereto and a Form W-8BEN, and (C) any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States Federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Company to determine the withholding or deduction required to be
made; or applicable successor form, in each case, demonstrating such Non-U.S.
Lender’s entitlement to a complete exemption from U.S. Federal withholding tax
on all payments by the Company under this Agreement,
     (ii) deliver to the Company and the Administrative Agent two further
current copies of any such form or certification on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the Company; and

37



--------------------------------------------------------------------------------



 



     (iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Company or the
Administrative Agent;
unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Company and the
Administrative Agent or the legal basis therefor. Each Person that shall become
a Lender or a Participant pursuant to subsection 12.6 shall, upon the
effectiveness of the related transfer, be required to provide all of the forms
and statements required pursuant to this subsection, provided that in the case
of a Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.
     5.6. Indemnity. Each Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or reasonable expense which such Lender may
sustain or incur as a consequence of (a) default by such Borrower in making a
borrowing of, conversion into or continuation of a Loan after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by such Borrower in making any prepayment after such
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making by such Borrower of a prepayment of Eurocurrency
Loans or Competitive Advance Loans on a day which is not the last day of an
Interest Period or the maturity date, as the case may be, with respect thereto.
Such loss or reasonable expense shall be equal to the sum of (a) such Lender’s
actual costs and expenses incurred (other than any lost profits) in connection
with, or by reason of, any of the foregoing events and (b) an amount equal to
the excess, if any, as reasonably determined by such Lender of (i) its cost of
obtaining the funds for the Loan being paid, prepaid, converted or continued
(assumed to be the Eurocurrency Rate applicable thereto) for the period from and
including the date for such payment, prepayment, conversion or continuation to
but excluding the last day of the Interest Period for such Loan over (ii) the
amount of interest (as reasonably determined by such Lender) that would be
realized by such Lender in reemploying the funds so paid, prepaid, converted or
continued for such period or Interest Period, as the case maybe. A certificate
of any Lender setting forth any amount or amounts, including calculations in
reasonable detail, that such Lender is entitled to receive pursuant to this
subsection 5.6 shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
     5.7. Change of Lending Office. (a) Each Lender agrees that upon the
occurrence of any event giving rise to the operation of subsection 5.4 or 5.5,
it will use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Borrowers or
designate a different lending office for Extensions of Credit affected by such
event or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates with the object of avoiding or minimizing the
consequences of such event; provided, that such filing, designation or
assignment is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no material economic, legal or
regulatory disadvantage; and, provided, further, that nothing in this subsection
5.7 shall affect or

38



--------------------------------------------------------------------------------



 



postpone any of the obligations of the Company or the rights of any Lender
pursuant to subsection 5.4 or 5.5.
          (b) In the event that any Lender shall have delivered a notice or
certificate pursuant to subsection 5.4 or 5.5, or if any Lender shall default in
its obligations to fund any Loans hereunder, then the Company shall have the
right, but not the obligation, at its expense, upon notice to such Lender and
the Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in subsection 12.6), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in subsection 12.6) all its interests,
rights and obligations under this Agreement to such assignee; provided, however,
that no Lender shall be obligated to make any such assignment unless (i) such
assignment shall not violate any Requirement of Law, (ii) such assignee shall
pay to the affected Lender in immediately available funds on the date of such
assignment the outstanding principal amount of the Loans made by such Lender
hereunder and (iii) each Borrower shall pay to the affected Lender in
immediately available funds on the date of such assignment the interest accrued
to the date of payment on the Loans made by such Lender hereunder to such
Borrower and all other amounts accrued for such Lender’s account or owed to it
hereunder (including any amount that would be payable to such Lender pursuant to
subsection 5.6 if such assignment were, instead, a prepayment).
     5.8. Company Controls on Exposure; Calculation of Exposure; Prepayment if
Exposure Exceeds Commitments. (a) The Company will monitor the borrowings and
repayments of Loans by the Borrowers and the issuance of and drawings under
Letters of Credit and Time Drafts, with the object of preventing any request for
an Extension of Credit that would result in the aggregate amount of the Exposure
being in excess of the Commitments and of promptly identifying and remedying any
circumstance where, by reason of changes in exchange rates, the aggregate amount
of the Exposure does exceed the Commitments. In the event that at any time the
Company determines that the aggregate amount of the Exposure exceeds the
aggregate amount of the Commitments by more that 5%, each Borrower will, as soon
as practicable but in any event within five (5) Business Days of making such
determination, make such repayments or prepayments of Loans made to such
Borrower as shall be necessary to cause the aggregate amount of the Exposure to
no longer exceed the Commitments.
          (b) The Administrative Agent will calculate the aggregate amount of
the Exposure (including the aggregate amount of L/C Obligations) from time to
time, and in any event not less frequently than once during each calendar week.
In making such calculations, the Administrative Agent will rely on the
information most recently received by it from Lenders in respect of outstanding
Competitive Advance Loans and from Issuing Banks in respect of outstanding
Letters of Credit (including, with respect to such Issuing Banks, the conversion
ratios in respect of the non-Dollar denominated Letters of Credit provided to
the Administrative Agent by such Issuing Banks on the fifteenth day and the end
of each month (or on the Business Day next succeeding such days)). Upon making
each such calculation, the Administrative Agent will inform the Company of the
results thereof and, upon the request of any Lender, inform such Lender of the
results thereof.
          (c) In the event that on any date the Administrative Agent calculates
that the aggregate amount of the Exposure exceeds the aggregate amount of the
Commitments by more

39



--------------------------------------------------------------------------------



 



than 5%, the Administrative Agent will give notice to such effect to the
Company. Within five Business Days after receipt of any such notice, each
Borrower will, as soon as practicable but in any event within five Business Days
of receipt of such notice, make such repayments or prepayments of Loans made to
such Borrower as shall be necessary to cause the aggregate amount of the
Exposure to no longer exceed the Commitments.
          (d) Any prepayment required to be made pursuant to this subsection 5.8
shall be accompanied by payment of amounts payable, if any, pursuant to
subsection 5.6 in respect of the amount so prepaid.
     5.9. Tax Confirmation. (a)Upon written request of the Additional Borrower,
and additionally as provided in paragraph (f) below, the Lenders shall, as soon
as reasonably practicable, issue confirmations (each a “Tax Confirmation”), but
not more than once a year unless the Company demonstrates to the satisfaction of
the Administrative Agent that more than one Tax Confirmation is required in a
particular year, in order to enable the Additional Borrower to provide
sufficient proof to the German tax authorities about absence of any back-to-back
financing within the meaning of the public decrees of the tax authorities (the
“Decrees”) to Section 8a of the German Corporate Income Tax Act
(Körperschaftsteuergesetz) dated July 15, 2004 and July 22, 2005.
          (b) The Additional Borrower will forward to the Lenders such
information which may be reasonably required by the Lenders (based on the then
applicable practice of the German tax authorities) to enable the Lenders to
issue the Tax Confirmation.
          (c) The Tax Confirmations shall not contain any statements that the
Lenders are not permitted to issue by law, administrative rule or regulation of
the jurisdiction the relevant Lender or any of its affiliates is subject to.
          (d) The Borrowers confirm to each Lender and to the Administrative
Agent that the Tax Confirmations will be issued by the Lenders exclusively at
the request of the Additional Borrower and solely for providing proof to the
German tax authorities of the absence of any back-to-back-financing pursuant to
the Decrees with respect to the Loan Documents and that neither the Lenders nor
the Administrative Agent are responsible for examining the Borrowers’ tax
position or for achieving any certain tax treatment of the Borrowers.
Furthermore, each Borrower confirms to each Lender and to the Administrative
Agent that a Tax Confirmation is not given for the Borrowers to rely on, but
only for delivery to the competent tax authorities and that, therefore, no
Borrower shall raise any claims against a Lender or the Administrative Agent
based on, or in connection with, a (correct or incorrect) Tax Confirmation. No
Lender will be, and the Administrative Agent will not be, liable for any loss,
expense or any other cost whatsoever incurred or suffered by a Borrower as a
consequence of any Tax Confirmation made by a Lender (or by the Administrative
Agent on behalf of a Lender); provided, that the Borrowers shall have no
obligation hereunder with respect to any loss, expense or other cost arising
from the gross negligence or willful misconduct of a Lender (or by the
Administrative Agent on behalf of a Lender).
          (e) The Lenders agree to issue the Tax Confirmations in each case
substantially in the form attached hereto as Exhibit 5.9 (Form of Tax
Confirmation). Any costs

40



--------------------------------------------------------------------------------



 



and expenses reasonably incurred by any Lender in connection with the provision
of the Tax Confirmations will be borne by the Additional Borrower.
          (f) The Lenders will issue an amended form of Tax Confirmation to be
reasonably agreed upon in the event that the tax laws (or the official
interpretation of them by the German tax administration) applicable as of the
Restatement Effective Date are amended. Each Lender is permitted to issue an
adjusted Tax Confirmation at any time, and, in particular, in respect of any
amendment to the Loan Documents.
          (g) Each of the Company and the Additional Borrower will hold harmless
the Lenders or any of them from any claims raised against them by third parties
only on the grounds of having issued a Tax Confirmation; provided, that the
Borrowers shall have no obligation hereunder with respect to liabilities arising
from the gross negligence or willful misconduct of a Lender (or by the
Administrative Agent on behalf of a Lender).
SECTION 6
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent and the Lenders to enter into this
Agreement, to make the Loans and to issue and/or participate in the Letters of
Credit, each of the Borrowers hereby represents and warrants to the
Administrative Agent and each Lender that:
     6.1. Financial Condition. The audited consolidated balance sheet of the
Company and its consolidated Subsidiaries as at June 30, 2005 and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, reported on by KPMG LLP and set forth in the Company’s annual report
for the year ended June 30, 2005, as filed with the SEC on Form 10-K, copies of
which have heretofore been furnished to each Lender, present fairly the
consolidated financial condition of the Company and its consolidated
Subsidiaries as at such date, and their consolidated results of operations and
cash flows for such fiscal year. The unaudited consolidated balance sheet of the
Company and its consolidated Subsidiaries as of March 31, 2006 and the related
unaudited consolidated statements of income and cash flows for the nine-month
period ended on such date, present fairly the consolidated financial condition
of the Company and its consolidated Subsidiaries as of such date, and their
consolidated results of operations and cash flows for the nine-month period then
ended (subject to normal year-end audit adjustments and the absence of
footnotes). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by such accountants or
Responsible Officer of the Company, as the case may be, and as disclosed
therein).
     6.2. No Change. Since March 31, 2006 as of the date of this Agreement there
has been no development or event which has had or is reasonably expected to have
a Material Adverse Effect.
     6.3. Corporate Existence; Compliance with Law. Each of the Company and its
Subsidiaries (a) is duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or other
organization, except to the extent, with

41



--------------------------------------------------------------------------------



 



respect to a Subsidiary, where any failure to maintain existence or good
standing would not have a Material Adverse Effect, (b) has the corporate or
other organizational power and authority to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
entity under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that any failure to so qualify would not reasonably
expected to have a Material Adverse Effect and (d) is in compliance with all
applicable Requirements of Law except to the extent that any failure to so
comply is not reasonably expected to have a Material Adverse Effect.
     6.4. Corporate Power; Authorization; Enforceable Obligations. Each Borrower
has the corporate or organizational power, as applicable, and authority to make,
deliver and perform the Loan Documents to which it is a party and to borrow
hereunder and has taken all necessary corporate or organizational action, as
applicable, to authorize the borrowings on the terms and conditions of this
Agreement and to authorize the execution, delivery and performance of the Loan
Documents to which it is a party. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of the Loan
Documents to which a Borrower is a party, except for any failure to obtain any
such consent or authorization or make any such filing in connection with the
borrowings hereunder that would not reasonably be expected to have a Material
Adverse Effect. This Agreement has been, and each other Loan Document to which
it is a party will be, duly executed and delivered on behalf of each Borrower.
This Agreement constitutes, and each other Loan Document to which it is a party
when executed and delivered will constitute, a valid and binding obligation of
each Borrower enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     6.5. No Legal Bar. The execution, delivery and performance of the Loan
Documents to which a Borrower is a party, the borrowings hereunder and the use
of the proceeds thereof will not (a) violate any Requirement of Law or
Contractual Obligation of the Company or of any of its Subsidiaries except where
any such violation would not reasonably expected to result in a Material Adverse
Effect or (b) result in the creation or imposition of any Lien on any of its or
their respective properties or revenues pursuant to any such Requirement of Law
or Contractual Obligation except where any such creation or imposition of any
such Lien would not reasonably be expected to have a Material Adverse Effect.
     6.6. No Material Litigation. No litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Company, threatened by or against the Company or any of its
Subsidiaries or against any of its or their respective properties or revenues
(a) with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby or (b) which is reasonably expected to have a
Material Adverse Effect.
     6.7. No Default. Neither the Company nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which would reasonably be

42



--------------------------------------------------------------------------------



 



expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
     6.8. Ownership of Real Property; Liens. Each of the Company and its
Subsidiaries has good and marketable title to, or valid leasehold interests in,
all of its material real property, except for minor defects in title and other
Liens that do not interfere in any material respect with such Person’s ability
to conduct its business as presently conducted. All such material real
properties are free and clear of all Liens, other than Liens permitted by
subsection 9.3.
     6.9. Intellectual Property. The Company and each of its Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, copyrights, technology,
know-how and processes required for the conduct of its business as currently
conducted except for any such failures to own or license which would not
reasonably expected to have a Material Adverse Effect (the “Intellectual
Property”). No claim has been asserted against the Company or any Subsidiary and
is pending by any Person challenging the use by the Company or any Subsidiary of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Company know of any valid basis for any such
claim, except, in each case, for any claims that would not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Company, the
use of such Intellectual Property by the Company and its Subsidiaries does not
infringe on the rights of any Person, except for such claims and infringements
that, in the aggregate, are not reasonably expected to have a Material Adverse
Effect.
     6.10. Taxes. Each of the Company and its Subsidiaries has filed or caused
to be filed all United States federal income tax returns and all material
foreign income, excise and other tax returns which, to the knowledge of the
Company, are required to be filed by the Company or any such Subsidiary and has
paid or made for the provision of payment of all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property in respect thereof received by the Company or its Subsidiaries and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Company or its Subsidiaries, as the case may be) except, in each case, (a) taxes
that are being contested in good faith and for which adequate reserves have been
provided and (b) other taxes where any such failure to file or any such failure
to pay would not reasonably be expected to have a Material Adverse Effect; no
tax Lien has been filed in respect of any material amount of unpaid taxes in
respect of which, to the knowledge of the Company, any claim is being asserted,
except where such claim is not reasonably expected to result in a Material
Adverse Effect.
     6.11. Federal Regulations. No part of the proceeds of any Loans will be
used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U of the Board as now and
from time to time hereafter in effect. If requested by any Lender or the
Administrative Agent, the Company will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in said Regulation U.

43



--------------------------------------------------------------------------------



 



     6.12. ERISA. Except as would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, (i) neither
a Reportable Event which would reasonably be expected to result in the
termination of a Single Employer Plan nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made on the date of any Extension of Credit
with respect to any Single Employer Plan or, to the Company’s knowledge,
Multiemployer Plan; (ii) each Plan has complied in all material respects with
the applicable provisions of ERISA and the Code; (iii) no termination of a
Single Employer Plan has occurred, and no Lien (other than Liens permitted under
subsection 9.3) on assets of the Company or any Commonly Controlled Entity in
favor of the PBGC or a Single Employer Plan has arisen, during such five-year
period; and (iv) the present value of all accrued benefits under each Single
Employer Plan (based on actuarial assumptions used for funding purposes in the
most recent actuarial evaluation reasonably prepared by such Plan’s actuary with
respect to such Plan) did not, as of the last annual valuation date prior to the
date on which this representation is made or deemed made on the date of any
Extension of Credit, exceed the then-current value of the assets of such Plan
allocable to such accrued benefits. Except as would not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect,
(i) neither the Company nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan; (ii) neither the Company nor any
Commonly Controlled Entity would become subject to any liability under ERISA if
(a) the Company or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made or
(b) any such Multiemployer Plan is in Reorganization or Insolvent. The present
value (determined using actuarial and other assumptions which are reasonable in
respect of the benefits provided and the employees participating) of the
liability of the Company and each Commonly Controlled Entity for accrued post
retirement benefits to be provided to their current and former employees under
Plans which are welfare benefit plans (as defined in Section 3(1) of ERISA) does
not, in the aggregate, exceed the value of the assets under all such Plans
allocable to such benefits by an amount in excess of $25,000,000.
     6.13. Investment Company Act; Other Regulations. Neither Borrower is an
“investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. Neither
Borrower is subject to regulation under any Federal or State statute or
regulation (other than Regulation X of the Board of Governors of the Federal
Reserve System) which limits its ability to incur Indebtedness under this
Agreement.
     6.14. Subsidiaries. As of the date of this Agreement, Schedule 6.14 lists
all the Subsidiaries of the Company as of the Restatement Effective Date.
     6.15. Purpose of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used by the Company and its Subsidiaries to
refinance existing bank lines and for all other general corporate purposes
including, without limitation, working capital, letters of credit, repayment,
prepayment or purchase of long-term Indebtedness, Investments and Restricted
Payments.

44



--------------------------------------------------------------------------------



 



     6.16. Accuracy and Completeness of Information. All written certificates,
documents and written statements heretofore furnished by the Company to the
Lenders for use in connection with this Agreement, and all such information
hereafter furnished by the Company to any Lender for use in connection with this
Agreement, will not, at the time delivered, taken as a whole with all other
certificates, documents and written statements furnished substantially
contemporaneously therewith, contain any untrue statement of a material fact or
omit to state a material fact known to the Company and necessary in order to
make the statements made or to be made, in the light of the circumstances under
which they were or will be made, not misleading.
     6.17. Environmental Matters. Except to the extent that any of the following
are not reasonably expected to have a Material Adverse Effect:
          (a) The facilities and properties owned, leased or operated by the
Company or any of its Subsidiaries (the “Properties”) do not to the knowledge of
the Company after due inquiry contain and, to the knowledge of the Company
during its period of ownership, lease or operation of the Properties, have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute a violation of, or (ii) are reasonably
expected to give rise to liability on the part of the Company or any of its
Restricted Subsidiaries under, any applicable Environmental Law.
          (b) The Properties and all operations at the Properties are in
compliance, and during the five-year period prior to the date on which this
representation is made or deemed made on the date of any Extension of Credit
been in compliance, in all material respects with all applicable Environmental
Laws, and there is no contamination of Materials of Environmental Concern at,
under or about the Properties or violation of any Environmental Law with respect
to the Properties or the business operated by the Company or any of its
Subsidiaries on such Properties (the “Business”) which could materially
interfere with the continued operation of the Properties or materially impair
the fair saleable value thereof.
          (c) Neither the Company nor any of its Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding or compliance or non-compliance with any
applicable Environmental Laws with regard to any of the Properties or the
Business, nor does the Company have knowledge or reason to believe that any such
notice will be received or is being threatened.
          (d) Materials of Environmental Concern have not to the knowledge of
the Company after due inquiry been transported or disposed of from the
Properties in violation of any applicable Environmental Law, nor have any
Materials of Environmental Concern to the knowledge of the Company after due
inquiry been generated, treated, stored or disposed of at, on or under any of
the Properties in violation of, or in a manner that would reasonably be expected
to give rise to liability on the part of the Company or its Subsidiaries under,
any applicable Environmental Law.
          (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Company, threatened, under any Environmental
Law to which the Company or any Subsidiary is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders,

45



--------------------------------------------------------------------------------



 



administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business.
          (f) There has been no release of Materials of Environmental Concern at
or from the Properties, or arising from or related to the operations of the
Company or any Subsidiary in connection with the Properties or otherwise in
connection with the Business, in violation of any applicable Environmental Laws.
SECTION 7
CONDITIONS PRECEDENT
     7.1. Conditions to Initial Extensions of Credit. The agreement of each
Lender to make the initial Extension of Credit requested to be made by it is
subject to the satisfaction, immediately prior to or concurrently with the
making of such Extension of Credit on the Restatement Effective Date, of the
following conditions precedent:
          (a) Loan Documents. The Administrative Agent shall have received
(i) this Agreement, executed and delivered by the Majority Lenders, the Company
and the Additional Borrower and (ii) the Guarantee executed and delivered by the
Company.
          (b) Borrowing Certificate. The Administrative Agent shall have
received, with a counterpart for each Lender, a certificate of each Borrower,
dated the Restatement Effective Date, substantially in the form of Exhibit B
hereto, with appropriate insertions and attachments, satisfactory in form and
substance to the Administrative Agent, executed by two Responsible Officers of
each Borrower. There shall be attached to such certificate (i) a copy of the
resolutions, in form and substance satisfactory to the Administrative Agent, of
the Board of Directors (or other comparable governing body) of such Borrower
authorizing the execution, delivery and performance of this Agreement and
(ii) specimen signatures of officers of such Borrower authorized to execute this
Agreement and related documents as of the Restatement Effective Date.
          (c) Corporate Documents. The Administrative Agent shall have received,
with a counterpart for each Lender, true and complete copies of the certificate
of incorporation and by-laws (or other comparable organizational documents) of
each Borrower, certified as of the Restatement Effective Date as complete and
correct copies thereof by two Responsible Officers of such Borrower.
          (d) Consents, Licenses and Approvals. The Administrative Agent shall
have received, with a counterpart for each Lender, a certificate of a
Responsible Officer of each Borrower (i) attaching copies of all consents,
authorizations and filings, if any, referred to in subsection 6.4, and
(ii) stating that such consents, authorizations and filings are in full force
and effect, and each such consent, authorization and filing shall be in form and
substance satisfactory to the Administrative Agent.
          (e) Financial Statements. The Administrative Agent shall have
received, with a copy for each Lender the financial statements described in
subsection 6.1.

46



--------------------------------------------------------------------------------



 



          (f) Legal Opinions. The Administrative Agent shall have received, with
a counterpart for each Lender, the following executed legal opinions:
     (i) the executed legal opinion of Jones Day, special New York counsel to
the Company and the Additional Borrower, substantially in the form of Exhibit
I-l hereto;
     (ii) the executed legal opinion of the general counsel of the Company,
substantially in the form of Exhibit I-2 hereto; and
     (iii) the executed legal opinion of Jones Day, special German counsel to
the Additional Borrower, substantially in the form of Exhibit I-3 hereto.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
     7.2. Conditions to Each Extension of Credit. The agreement of each Lender
to make any Extension of Credit requested to be made by it on any date
(including, without limitation, its initial Extension of Credit) is subject to
the satisfaction of the following conditions precedent:
          (a) Representations and Warranties. Each of the representations and
warranties made by the Borrowers in or pursuant to this Agreement shall be true
and correct in all material respects on and as of such date as if made on and as
of such date (except to the extent any such representations and warranties
relate, by their terms, to a specific date, in which case such representations
and warranties shall be true and correct in all material respects on and as of
such specific date).
          (b) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.
Each request by a Borrower for an Extension of Credit hereunder shall constitute
a representation and warranty by the Borrowers as of the date on which such
Extension of Credit is to be made that the conditions contained in this
subsection have been satisfied.
SECTION 8
AFFIRMATIVE COVENANTS
     Each Borrower hereby agrees that, so long as the Commitments remain in
effect or any amount is owing by a Borrower to any Lender or the Administrative
Agent hereunder the Company shall and (except in the case of delivery of
financial information, certifications, reports and notices) shall cause each of
its Restricted Subsidiaries to:

47



--------------------------------------------------------------------------------



 



     8.1. Financial Statements. Furnish to each Lender:
          (a) within ten (10) Business Days of the availability thereof, but in
any event within 90 days after the end of each fiscal year of the Company, a
copy of the consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and cash flows for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, reported on without a
“going concern” or like qualification or exception with respect to such audited
consolidated financial statements, by KPMG LLP or other independent certified
public accountants of nationally recognized standing (it being understood that
the report referred to in this sentence is the report with respect to the
Company’s audited consolidated financial statements and not any report with
respect to the effectiveness of the Company’s internal controls over financial
reporting);
          (b) within ten (10) Business Days of the availability thereof, but in
any event not later than 45 days after the end of each of the first three
quarterly periods of each fiscal year of the Company, commencing with the fiscal
quarter ending September 30, 2006, the unaudited consolidated balance sheet of
the Company and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and cash flows of the
Company and its consolidated Subsidiaries for such quarter and for the portion
of the Company’s fiscal year ended at such quarter, setting forth in each case
in comparative form the figures for the corresponding previous quarter and the
corresponding portion of the Company’s previous fiscal year, certified by a
Responsible Officer of the Company as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes);
          (c) all such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein); and
          (d) promptly after the same are sent, copies of all financial
statements and reports which the Company sends to its stockholders generally,
and promptly after the same are filed, copies of all financial statements and
periodic reports which the Company may make to, or file with, the U.S.
Securities and Exchange Commission (the “SEC”);
provided, that any documents required to be delivered pursuant to subsection
8.1(a), (b) or subsection 8.2(f) (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto, on the Company’s
website on the internet at the following website address: www.harman.com; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party or
SEC website or whether sponsored by the Administrative Agent); provided that the
Company shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies)

48



--------------------------------------------------------------------------------



 



of such documents to the extent such Lender or the Administrative Agent
reasonably demonstrates that it cannot access or obtain such documents.
     8.2. Certificates; Other Information. Furnish to each Lender:
          (a) concurrently with the delivery of the financial statements
referred to in subsection 8.1(a), a certificate of the independent certified
public accountants reporting on such financial statements stating whether to its
knowledge there exists on the date of such certificate any Default or Event of
Default, and, if any such Default or Event of Default exists, specifying such
Default or Event of Default in such certificate;
          (b) concurrently with the delivery of the financial statements
referred to in subsections 8.1(a) and (b), a certificate of a Responsible
Officer of the Company stating that, to the best of such Officer’s knowledge,
whether any Default or Event of Default exists on the date of such certificate
and, if any such Default or Event of Default exists, specifying such Default or
Event of Default in such certificate;
          (c) within 45 days after the end of each of the first three fiscal
quarters in each fiscal year of the Company, and within 90 days after the end of
each fiscal year of the Company, a certificate of the chief financial officer of
the Company showing in reasonable detail the computations required to calculate
the ratios set forth in subsection 9.1(a); and
          (d) promptly, such additional available information regarding the
business or financial condition of the Company or any of its Subsidiaries (not
otherwise required to be delivered to the Administrative Agent or any Lender
under any Loan Document) as any Lender may from time to time reasonably request.
     8.3. Payment of Obligations. Pay, discharge or otherwise satisfy (or renew
or extend) at or before maturity or before they become delinquent, as the case
may be, all its obligations of whatever nature, except (a) where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Company or its Subsidiaries, as the case may be, or
(b) to the extent that any such failure to so pay, discharge or satisfy would
not be reasonably expected to have a Material Adverse Effect.
     8.4. Conduct of Business and Maintenance of Existence. (a) Continue to
engage in business of the same general type as now conducted by it and other
businesses and activities related or incidental thereto and (b) preserve, renew
and keep in full force and effect its corporate or other organizational
existence and (c) take all reasonable action required to maintain all rights,
privileges and franchises required in the conduct of its business, except (x) in
the case of clause (b) above, as otherwise permitted pursuant to subsection 9.4
and subsection 9.5 and (y) in the case of clause (c) above, as otherwise
permitted pursuant to subsection 9.5 and to the extent any other failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
comply with all Contractual Obligations and Requirements of Law except to the
extent that any failure to comply therewith would not be reasonably expected to
have a Material Adverse Effect.
     8.5. Maintenance of Property; Insurance. Keep all property useful and
necessary in its business in good working order and condition (ordinary wear and
tear excepted) except for any

49



--------------------------------------------------------------------------------



 



failures to so maintain such property that would not have a Material Adverse
Effect; maintain with financially sound and reputable insurance companies
insurance on all such property on an “all risk” basis in a manner reasonably
comparable to other similarly situated companies; and furnish to each Lender,
upon written request, certificates as to the insurance carried.
     8.6. Inspection of Property; Books and Records; Discussions. Keep proper
books of records and account in which entries which are full, true and correct
in all material respects and in conformity with GAAP and all applicable material
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities; and permit representatives of the Lenders to
visit and inspect any of its material properties and examine and make abstracts
from any of its books and records at any reasonable time, upon reasonable prior
written notice delivered to the Company and as often as may reasonably be
desired and to discuss the business, operations, properties and financial
condition of the Company and its Subsidiaries with officers and employees of the
Company and its Subsidiaries and with its independent certified public
accountants; provided that all such inspections shall be coordinated by the
Lenders with the Administrative Agent, and by the Administrative Agent with the
Company, in order to minimize disruption of the Company’s or any of its
Subsidiaries’ business.
     8.7. Notices. Promptly give notice to the Administrative Agent and each
Lender of:
          (a) the occurrence of any Default or Event of Default;
          (b) any (i) default or event of default under any Contractual
Obligation of the Company or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Company or
any of its Subsidiaries and any Governmental Authority, which in any case under
(A) clause (i) would reasonably be expected to have a Material Adverse Effect
and (B) in respect of clause (ii) above in which there is a reasonable
expectation of a determination adverse to the Company or such Subsidiary that
would reasonably be expected to have a Material Adverse Effect;
          (c) any litigation or proceeding against the Company or any of its
Subsidiaries (other than as described under clause (b) above) in which there is
a reasonable expectation of a determination adverse to the Company or such
Subsidiary that would reasonably be expected to have a Material Adverse Effect;
          (d) any of the following events, as soon as possible, and in any event
within 30 days after the Company knows thereof: (i) the occurrence (or, with
respect to any Reportable Event for which advance notice to the PBGC is required
under ERISA, expected occurrence) of any Reportable Event with respect to any
Single Employer Plan or Multiemployer Plan, a failure of the Company or a
Commonly Controlled Entity to make any required contribution to a Plan, the
creation of any Lien (other than Liens permitted under subsection 9.3) on the
assets of the Company or any Commonly Controlled Entity in favor of the PBGC or
a Plan or any withdrawal of the Company or a Commonly Controlled Entity from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the notice of the intention to institute
proceedings by the PBGC or the Company or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Single Employer Plan or Multiemployer Plan,
if in the case

50



--------------------------------------------------------------------------------



 



of any such event under clause (i) and clause (ii) above such event would have a
Material Adverse Effect; and
          (e) any other development or event which would reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company proposes to take with
respect thereto.
     8.8. Environmental Laws. (a) Comply with all applicable Environmental Laws
and obtain and comply in all material respects with and maintain any and all
licenses, approvals, notifications, registrations or permits required to be
obtained and maintained by the Company or its Subsidiaries by applicable
Environmental Laws, except to the extent that any failure to so obtain, comply
or maintain would not be reasonably expected to have a Material Adverse Effect.
          (b) Conduct and complete all investigations and all remedial, removal
and other actions in respect of any Materials of Environmental Concern required
to be conducted or completed by the Company or its Subsidiaries under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities applicable to the Company
or its Subsidiaries regarding Environmental Laws except to the extent that
(i) the same are being contested in good faith by appropriate proceedings and
could not be reasonably expected to have a Material Adverse Effect or (ii) any
failure to conduct, complete or comply would not be reasonably expected to have
a Material Adverse Effect.
     8.9. Additional Borrower. In the case of the Company, at all times while
the Additional Borrower is a borrower hereunder, ensure that the Additional
Borrower is a wholly owned, Restricted Subsidiary of the Company.
SECTION 9
NEGATIVE COVENANTS
     Each Borrower hereby agrees that, so long as the Commitments remain in
effect or any amount is owing to any Lender or the Administrative Agent
hereunder or under any other Loan Document, the Company shall not, directly or
indirectly:
     9.1. Financial Condition Covenants.
          (a) Consolidated Total Debt to Consolidated Capitalization. Permit the
ratio of Consolidated Total Debt to Consolidated Capitalization at any time to
be greater than 60%.
          (b) Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters to be less than 3.5 to 1.0.
     9.2. Limitation on Indebtedness of Restricted Subsidiaries. Permit any
Restricted Subsidiary to create, incur, assume or suffer to exist any
Indebtedness, except:

51



--------------------------------------------------------------------------------



 



          (a) Indebtedness incurred under this Agreement;
          (b) Indebtedness of any Restricted Subsidiary to the Company or any
other Restricted Subsidiary;
          (c) Indebtedness outstanding on the Initial Closing Date and listed on
Schedule 9.2 and any extension, renewal, refinancing, refunding, replacement or
restructuring of any such Indebtedness from time to time (in whole or in part),
provided that the outstanding principal amount of any such Indebtedness may only
be increased to the extent any such increase would not violate subsection
9.2(q);
          (d) Indebtedness of any Person which becomes a Restricted Subsidiary
after the Initial Closing Date, provided that (i) such Indebtedness existed at
the time such Person became a Restricted Subsidiary and was not created in
anticipation thereof and (ii) immediately after such Person becomes a Restricted
Subsidiary no Event of Default shall have occurred and be continuing;
          (e) Indebtedness secured by any Lien permitted by subsection 9.3(g)
and any extension, renewal, refinancing, refunding, replacement or restructuring
of any such Indebtedness from time to time (in whole or in part), provided that
the outstanding principal amount of any such Indebtedness may only be increased
to the extent any such increase would not violate subsection 9.2(q);
          (f) Guarantee Obligations arising in respect of guarantees of any
Indebtedness permitted under this subsection 9.2;
          (g) Indebtedness constituting Investments permitted under subsection
9.7;
          (h) Indebtedness arising in respect of transactions constituting Sale
and Lease-Back Transactions permitted under subsection 9.9;
          (i) Subordinated Debt;
          (j) Indebtedness incurred or arising from or in connection with any
bid, performance, surety, statutory, completion, return-of-money or appeal bonds
or similar obligations issued, existing or incurred in the ordinary course of
business;
          (k) Indebtedness owed to any officers or employees of the Company or
any Restricted Subsidiary incurred in connection with any Permitted Business
Acquisition, provided that the aggregate principal amount of all such
Indebtedness shall not exceed $5,000,000 at any time outstanding;
          (l) Indebtedness secured by a Lien on any asset or property at the
time of acquisition of such asset or property by the Company or any Restricted
Subsidiary pursuant to a transaction not prohibited by this Agreement, provided
that (i) such Indebtedness existed at the time the asset or property was so
acquired and was not created in contemplation of the acquisition thereof and
(ii) the outstanding principal amount of such Indebtedness may only be increased
to the extent such increase would not violate subsection 9.2(q);

52



--------------------------------------------------------------------------------



 



          (m) Indebtedness arising or incurred as a result of or from the
adjudication or settlement of any litigation or from any arbitration or
mediation award or settlement, in any case involving the Company or any
Restricted Subsidiary, provided that the judgment, award(s) and/or settlements
to which such Indebtedness relates would not constitute an Event of Default
under subsection 10(h) of this Credit Agreement;
          (n) Indebtedness incurred or arising from or as a result of agreements
providing for indemnification, deferred payment obligations, purchase price
adjustments, earn-out payments or similar obligations;
          (o) Indebtedness arising from or in connection with accounts payable
(for the deferred purchase price of property or services) in the ordinary course
of business greater than 90 days past the invoice or billing date which are
being contested in good faith by appropriate proceedings and for which adequate
reserves shall have been established by the Company or any Restricted Subsidiary
in conformity with GAAP;
          (p) any extension, renewal, refinancing, refunding, restructuring or
replacement (or successive extensions, renewals, refinancings, refundings,
restructurings or replacements), in whole or in part, of any Indebtedness
referred to in the foregoing clauses (b), (d), (i), (j), (l) and (o); provided
that no such extension, renewal, refinancing, refunding, restructuring or
replacement shall result in an increase in the principal amount of such
Indebtedness (except to the extent any such increase would not violate
subsection 9.2(q)); and
          (q) any other Indebtedness (not otherwise permitted under this
Agreement), provided that the aggregate principal amount of all such
Indebtedness shall not exceed, in the aggregate (as to the Company and all
Restricted Subsidiaries taken as a whole) 15% of Consolidated Tangible Net Worth
calculated, with respect to any date of incurrence of any such Indebtedness, as
at the last day of the most recently ended fiscal quarter of the Company
immediately preceding such date and any extensions, renewals, refinancings,
refundings, restructurings and replacements, in whole or in part, of any such
Indebtedness (provided that no such extension, renewal, refinancing, refunding,
restructuring or replacement shall result in an increase in the original
principal amount of such Indebtedness (except to the extent any such increase
would not violate subsection 9.2(q)).
     9.3. Limitation on Liens. Create, incur, assume or suffer to exist, or
permit any Restricted Subsidiary to create, incur, assume or suffer to exist,
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:
          (a) Liens for taxes, assessments or other charges of any Governmental
Authority for claims not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Restricted Subsidiaries, as
the case may be, in conformity with GAAP (or, in the case of Foreign
Subsidiaries, generally accepted accounting principles in effect from time to
time in their respective jurisdictions of incorporation);
          (b) Liens of carriers, shippers, suppliers, vendors, warehousemen,
mechanics, materialmen, repairmen and other like Liens arising in the ordinary
course of business which are

53



--------------------------------------------------------------------------------



 



not overdue for a period of more than 90 days or which are being contested in
good faith by appropriate proceedings;
          (c) Liens arising in connection with workers’ compensation,
unemployment insurance, pension plans or systems or other types of social
security or other governmental requirements, Liens securing liability to
insurance carriers under insurance or self-insurance arrangements and Liens
arising under ERISA to secure contingent liabilities not prohibited under this
Agreement;
          (d) Liens securing the payment or performance of bids, tenders, trade
contracts (other than for borrowed money), leases, regulatory and statutory
obligations, indemnification obligations, surety bonds, tender performance
bonds, completion bonds, return-of-money bonds and other obligations of a like
nature (including Liens to secure health, safety and environmental obligations)
incurred in the ordinary course of business;
          (e) easements, rights-of-way, restrictions, servitudes, encroachments,
covenants, reservations, permits, zoning and building ordinances, municipal and
local regulations, easement agreements, and similar charges, licenses,
concessions, restrictions, conditions or encumbrances on, over or in respect of
any property and other similar encumbrances and defects in title which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the properties subject thereto or materially interfere with
the conduct of the business of the Company or such Restricted Subsidiary;
          (f) Liens in existence on the Initial Closing Date listed on
Schedule 9.2 and any extension, renewal, refinancing, restructuring or
replacement from time to time of any such Lien, provided that (i) no such Lien
may be extended to cover any additional property except to the extent any such
extension would not violate subsection 9.3(u) after the Initial Closing Date and
(ii) that the principal amount of Indebtedness secured thereby is not increased
after the Initial Closing Date (except to the extent any such increase is
otherwise permitted under this Agreement);
          (g) Liens securing Indebtedness or other obligations of the Company or
any Restricted Subsidiaries incurred to finance the acquisition, construction,
development, improvement or leasing of fixed or capital assets or other
property, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition, construction, development, improvement or
leasing of such fixed or capital assets, (ii) such Liens are not extended at any
time to encumber any property other than the property financed by such
Indebtedness or other obligations (and the proceeds thereof and contract rights,
subleases and other rights related thereto) except to the extent any such
extension would not violate subsection 9.3(u), and (iii) the principal amount of
Indebtedness secured thereby is not increased (except to the extent any such
increase is otherwise permitted under this Agreement);
          (h) Liens consisting of (i) landlord’s Liens under leases to which the
Company or any of its Restricted Subsidiaries is a party or other Liens on
leased property reserved in leases thereof for rent or for compliance with the
terms of such leases, (ii) rights reserved to or vested in any Governmental
Authority to control or regulate any property of the Company or any of its
Restricted Subsidiaries, or to use such property in any manner which does

54



--------------------------------------------------------------------------------



 



not materially impair the use of such property for the purposes for which it is
held by the Company or any such Restricted Subsidiary, (iii) obligations or
duties to any Governmental Authority with respect to any franchise, grant,
license, lease or permit and the rights reserved or vested in any Governmental
Authority or public utility to terminate any such franchise, grant, license,
lease or permit or to condemn or expropriate any property, and (iv) zoning laws
and ordinances and municipal regulations;
          (i) Liens in favor of customs and revenue authorities arising by
operation of law and arising from or in connection with the payment of customs
duties in connection with the importation of goods;
          (j) Liens on the property or assets of, or on the Capital Stock in,
any Person which becomes a Restricted Subsidiary after the Initial Closing Date
securing Indebtedness in existence at the time such Person became a Restricted
Subsidiary, provided that (i) such Liens existed at the time such Person became
a Restricted Subsidiary and were not created in anticipation thereof, (ii) any
such Lien is not extended to cover any property or assets of such Person after
the time such Person becomes a Subsidiary (except to the extent any such
extension would not violate subsection 9.3(u)), and (iii) the principal amount
of Indebtedness secured thereby is not increased (except to the extent any such
increase is otherwise permitted under this Agreement);
          (k) Liens on the property or assets of any Person existing at the time
such Person is merged or consolidated with or into, the Company or any
Restricted Subsidiary or at the time of a sale of the properties and assets of
such Person as an entirety or substantially as an entirety to the Company or any
Restricted Subsidiary, and Liens on any property or assets first acquired by the
Company or any Restricted Subsidiary after the Initial Closing Date, provided
that (i) no such Lien shall be extended to cover any property other than the
property initially subject thereto and improvements thereto (except to the
extent any such extension would not violate subsection 9.3(u)), and (ii) the
principal amount of Indebtedness secured by any such Lien is then permitted by
this Agreement;
          (l) Liens on goods and inventory acquired by the Company or any
Restricted Subsidiary in the ordinary course of business securing the payment to
the seller of such goods or inventory of the purchase price therefor, provided,
that such Liens are not extended to encumber any goods and inventory other than
goods and inventory to which such purchase price relates (except to the extent
any such extension would not violate subsection 9.3(u));
          (m) Liens arising in connection with letters of credit issued for the
account of the Company or a Restricted Subsidiary securing the indemnification
or reimbursement obligations in respect of such letters of credit, provided,
that such Liens are not extended to encumber any property other than the
property being acquired through payments made under such letters of credit or
the documents of title and shipping and insurance documents relating to such
property (except to the extent any such extension would not violate subsection
9.3(u));
          (n) Liens on intellectual property acquired by the Company or a
Restricted Subsidiary (such as software) securing the obligation of the Company
or such Restricted Subsidiary to make royalty or similar payments to the seller
of such intellectual property,

55



--------------------------------------------------------------------------------



 



provided, that such Liens are not extended to encumber any intellectual property
other than the intellectual property to which such payments relate (except to
the extent any such extension would not violate subsection 9.3(u));
          (o) Liens consisting of judgment or judicial attachment Liens and
Liens securing contingent obligations on appeal or other bonds posted in
connection with court proceedings or judgments, awards or settlements that do
not constitute an Event of Default under subsection 10(h) of this Agreement;
          (p) Liens arising under or with respect to banker’s liens, rights of
set-off or similar rights with respect to deposit accounts and securities
accounts;
          (q) Liens constituting rights of first refusal, options or other
contractual rights to sell, assign or otherwise Dispose of any assets or
property, or any interest therein;
          (r) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Company or any of its Restricted Subsidiaries in the ordinary course of business
of the Company or any of its Restricted Subsidiaries;
          (s) Liens on the products and proceeds (including, without limitation,
insurance condemnation and eminent domain proceeds) of and accessions to, and
contract or other rights (including rights under insurance policies and product
warranties) derivative of or relating to, property subject to Liens under any of
the paragraphs of this subsection 9.3;
          (t) any extension, renewal, refinancing, restructuring or replacement
(or successive extensions, renewals, refinancings, restructurings or
replacements), as a whole or in part, of any Lien referred to in the foregoing
clauses (d), (f), (g), (h), (j), (k), (l), (m) and (n), inclusive; provided that
(i) no such extension, renewal, refinancing, restructuring or replacement shall
result in an increase in the liabilities secured thereby (except to the extent
such increase would otherwise be permitted under this Agreement) and (ii) such
extension, renewal, refinancing, restructuring or replacement Lien shall not be
extended to cover any property other than the same property that secured the
Lien so extended, renewed, refinanced, restructured or replaced (plus additions,
accessions, replacements and improvements to such property) except to the extent
that any such extension, renewal, refinancing, restructuring or replacement of
any such Lien would not violate subsection 9.3(u); and
          (u) any other Liens (not otherwise permitted under this Agreement)
which secure obligations not exceeding, in the aggregate (as to the Company and
all Restricted Subsidiaries taken as a whole) 15% of Consolidated Tangible Net
Worth calculated, with respect to any date of creation, incurrence or assumption
of any such Lien, as at the most recently ended fiscal quarter of the Company
immediately preceding such date, and any extension, renewal, refinancing,
restructuring or replacement (or successive extensions, renewals, refinancings,
restructurings or replacements), as a whole or in part, of any such Lien
provided that any such Lien would not violate this subsection 9.3(u).
     9.4. Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution),

56



--------------------------------------------------------------------------------



 



or convey, sell, lease, assign, transfer or otherwise dispose of, all or
substantially all of its property as an entirety, business or assets, or permit
any Restricted Subsidiary to do any of the foregoing, except:
          (a) any direct or indirect Subsidiary of the Company may be merged or
consolidated with or into the Company (provided that the Company shall be the
continuing or surviving corporation);
          (b) any direct or indirect Subsidiary of the Company may be merged
with or into any one or more Restricted Subsidiaries of the Company (provided
that one or more Restricted Subsidiary or Restricted Subsidiaries shall be the
continuing or surviving Person or Persons (as applicable) and, if the merger
involves a wholly-owned Restricted Subsidiary, such wholly-owned Restricted
Subsidiary shall be the continuing or surviving Person);
          (c) any Restricted Subsidiary may sell, lease, transfer or otherwise
dispose of any, all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the Company or any other Restricted Subsidiary;
          (d) the Company and any Restricted Subsidiary may consummate (i) any
transactions permitted by subsection 9.5, (ii) any transactions permitted by
subsection 9.7 and (iii) any transactions permitted by subsection 9.12; and
          (e) any Restricted Subsidiary may wind-up, liquidate or dissolve so
long as (i) the total value of the assets of such Restricted Subsidiary are less
than $2,000,000 and (ii) no Default or Event of Default shall then exist.
     9.5. Limitation on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of (each a “Disposition”), or permit any Restricted Subsidiary
to make a Disposition of, any of its respective property, business or assets
(including, without limitation, receivables and leasehold interests but
excluding Capital Stock of the Company), whether now owned or hereafter
acquired, other than to the Company or any other wholly-owned Restricted
Subsidiary, or permit any Restricted Subsidiary to issue or sell any shares of
such Restricted Subsidiary’s Capital Stock to any Person other than the Company
or any other Restricted Subsidiary, except:
          (a) Dispositions of assets and property that are (i) obsolete, worn,
damaged, uneconomic or otherwise deemed by the Company or any Restricted
Subsidiary to no longer be necessary or useful in the operation of the Company’s
or such Restricted Subsidiary’s current or anticipated business or (ii) replaced
by other assets or property of similar suitability and value;
          (b) Dispositions of cash and Cash Equivalents;
          (c) Dispositions of goods and inventory in the ordinary course of
business;
          (d) Dispositions of accounts receivable (other than pursuant to
subsection 9.5(g)) (i) in the ordinary course of business in connection with the
compromise or collection thereof, (ii) deemed doubtful or uncollectible in the
reasonable discretion of the Company or any Restricted Subsidiary,
(iii) obtained by the Company or any Restricted Subsidiary in the ordinary
course of business or the settlement of joint interest billing accounts in the
ordinary course of

57



--------------------------------------------------------------------------------



 



business, or (iv) granted to settle collection of accounts receivable or the
sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction;
          (e) any other Disposition (not otherwise permitted under this
Agreement) of any assets or property, provided that the aggregate book value of
all assets and properties so Disposed of (as to the Company and its Restricted
Subsidiaries taken as a whole) in the period of twelve consecutive months
immediately preceding such Disposition shall not exceed 20% of Consolidated
Total Assets determined as at the beginning of such twelve-month period;
          (f) Dispositions by the Company or any Restricted Subsidiary of all or
any portion of any Subsidiary (other than a Restricted Subsidiary);
          (g) other sales or discounts of accounts receivable (as to the Company
and all Restricted Subsidiaries) in an aggregate principal amount not exceeding
10% of Consolidated Tangible Net Worth calculated, with respect to any date of
the occurrence of any such sale or discount, as at the last day of the most
recently ended fiscal quarter of the Company immediately preceding such date;
          (h) licenses and sublicenses by the Company and the Restricted
Subsidiaries of intellectual property in the ordinary course of business;
          (i) Dispositions of assets or property of the Company or any
Restricted Subsidiary in the ordinary course of business (including, without
limitation, as a result of any casualty event or condemnation), provided that
the net cash proceeds of any such Disposition (including without limitation, any
settlement of or payment in respect of any casualty insurance claim or
condemnation proceeding relating to any such Disposition) is reinvested (whether
through reparation, restoration, improvement or replacement thereof) by the
Company or any Restricted Subsidiary in assets or property useful to the
business of the Company or any Restricted Subsidiary within 270 days following
receipt of such net cash proceeds;
          (j) Dispositions arising as a result of (i) the granting or incurrence
of Liens permitted under subsection 9.3, (ii) transactions permitted under
subsection 9.4, (iii) transactions constituting Investments permitted under
subsection 9.7 or subsection 9.12, or (iv) transactions constituting the
declaration and making of Restricted Payments permitted under subsection 9.6 of
this Agreement;
          (k) Dispositions constituting terminations or expirations of leases,
licenses and other agreements in the ordinary course of business;
          (l) Dispositions arising from or in connection with any Sale and
Lease-Back Transactions permitted under subsection 9.9 that is consummated
substantially contemporaneously with any such Disposition by the Person
acquiring such assets or property; and
          (m) Dispositions constituting the issuance or series of issuances of
Capital Stock of any Restricted Subsidiary (i) to any Subsidiary or other Person
that becomes a Restricted Subsidiary under this Agreement or (ii) to any other
Person (other than the Company

58



--------------------------------------------------------------------------------



 



or any Restricted Subsidiary) with a value, in the aggregate for all such
issuances by all Restricted Subsidiaries since the Initial Closing Date, not
exceeding 20% of Consolidated Tangible Net Worth calculated, with respect to any
date of the occurrence of any such Disposition, as at the last day of the most
recently ended fiscal quarter of the Company immediately preceding such date.
     9.6. Limitation on Restricted Payments. Declare or pay any dividend (other
than dividends payable solely in common stock of the Company (or in stock
options or warrants convertible into common stock of the Company)) on, or make
any payment as consideration for the purchase, redemption, defeasance,
retirement or other acquisition for value of, any shares of any class of Capital
Stock of the Company or any warrants or options to purchase any such Capital
Stock, whether now or hereafter outstanding, or make any other distribution in
respect of any such Capital Stock, either directly or indirectly, whether in
cash or property or in obligations of the Company or any Restricted Subsidiary
(collectively, “Restricted Payments”), provided that, notwithstanding the
foregoing, the Company and any Restricted Subsidiary may make any Restricted
Payment at any time and from time to time so long as at the time of and after
giving pro forma effect to any such Restricted Payment the Company is in
compliance with the financial covenants set forth in subsection 9.1.
     9.7. Limitation on Investments. Make any advance (other than demand
deposits), loan, extension of credit or capital contribution to, or purchase for
value any Capital Stock, bonds, notes, debentures or other securities of, any
Person (collectively, “Investments”), or permit any Restricted Subsidiary to do
any of the foregoing, except:
          (a) Investments constituting advances and extensions of trade credit
in the ordinary course of business;
          (b) Investments in cash and Cash Equivalents;
          (c) Investments existing on the Initial Closing Date and described on
Schedule 9.7 and any renewals, refinancings or restructurings thereof, provided
that the original amount of any such Investment is not increased (except to the
extent any such increase would (i) be permitted under another provision of this
subsection 9.7 or (ii) be permitted under subsection 9.2, subsection 9.4 or
subsection 9.12);
          (d) Permitted Business Acquisitions;
          (e) Investments constituting loans, advances and other extensions of
credit to directors, officers and employees of the Company or any of its
Subsidiaries for travel, entertainment and relocation expenses in the ordinary
course of business in an aggregate amount for the Company and its Subsidiaries
not to exceed $1,000,000 at any one time outstanding;
          (f) Investments by the Company in its Restricted Subsidiaries and
investments by Restricted Subsidiaries in the Company and in other Restricted
Subsidiaries;
          (g) Investments made as a result of the receipt of non-cash
consideration (including Indebtedness) received in connection with any
Disposition permitted under subsection 9.5;

59



--------------------------------------------------------------------------------



 



          (h) Investments arising from the repurchase or redemption of Capital
Stock or Indebtedness or the conversion of Indebtedness to Capital Stock in any
transaction or manner not otherwise prohibited under this Agreement;
          (i) Investments made with respect to any Plan;
          (j) Investments (i) arising from or in connection with transactions by
the Company or any Restricted Subsidiary with customers, suppliers, vendors or
other account debtors in the ordinary course of business, including endorsements
of negotiable instruments and debt obligations and (ii) made or received in
connection with the bankruptcy, reorganization or liquidation of, or the
settlement of delinquent obligations or disputes with, any customers, suppliers,
vendors or other account debtors;
          (k) Investments arising as a result of any transaction permitted under
subsection 9.2 or subsection 9.4;
          (l) any other Investments by the Company or any Restricted Subsidiary
in any other Person (other than any Restricted Subsidiary) permitted under
subsection 9.12; and
          (m) Investments in joint ventures entered into in the ordinary course
of business (including Investments by the Company or any Restricted Subsidiary
in any joint venture or similar arrangement with Navis Co., Ltd.).
     9.8. Limitation on Transactions with Affiliates. Enter into, or permit any
Restricted Subsidiary to enter into, any transaction, including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service (other than any transaction otherwise permitted under this
Agreement), with any Affiliate (other than the Company or another Restricted
Subsidiary), unless such transaction is (a) in the ordinary course of the
Company’s or such Restricted Subsidiary’s business and (b) upon fair and
reasonable terms no less favorable to the Company or such Restricted Subsidiary,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate.
     9.9. Limitation on Sales and Leasebacks. Enter into, or permit any
Restricted Subsidiary to enter into, any arrangement with any Person (other than
the Company or another Restricted Subsidiary) providing for the leasing by the
Company or such Restricted Subsidiary of real or personal property which is to
be sold or transferred by the Company or such Restricted Subsidiary to such
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of the
Company or such Restricted Subsidiary (a “Sale and Lease-Back Transaction”),
except for (i) Sale and Lease-Back Transactions having an aggregate Value not
exceeding 10% of Consolidated Tangible Net Worth calculated, with respect to the
date of the occurrence of any such Sale and Lease-Back Transaction, as at the
last day of the most recently ended fiscal quarter of the Company immediately
preceding such date, or (ii) Sale and Lease-Back Transactions between the
Company and any Restricted Subsidiary or between Restricted Subsidiaries.
     9.10. Limitation on Changes in Fiscal Year. Permit the fiscal year of the
Company to end on a day other than June 30.

60



--------------------------------------------------------------------------------



 



     9.11. Limitation on Material Guarantee Obligations in respect of
Indebtedness of Subsidiaries other than Restricted Subsidiaries. Create, incur
or permit to exist, or permit any Restricted Subsidiary to create, incur or
permit to exist, any material Guarantee Obligation in respect of any
Indebtedness of any Subsidiary other than a Restricted Subsidiary, except to the
extent any such material Guarantee Obligation would not violate subsection 9.2
or subsection 9.7.
     9.12. Limitation on Subsidiaries other than Restricted Subsidiaries. Make
any Investment to or in any Subsidiary (other than any Restricted Subsidiary) or
to or in any other Person (in each case other than Investments permitted under
subsection 9.7), provided that the Company and any Restricted Subsidiary may
make any such Investment in any such Subsidiary or other Person at any time and
from time to time so long as on the date of any such Investment the aggregate
amount of all such Investments shall not exceed thirty (30)% of Consolidated
Tangible Net Worth calculated, with respect to any date of any such Investment
as at the last day of the most recently ended fiscal quarter of the Company
immediately preceding such date.
SECTION 10
EVENTS OF DEFAULT
     If any of the following events shall occur and be continuing:
          (a) A Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms thereof or
hereof; or a Borrower shall fail to pay any interest on any Loan, or any other
amount payable hereunder, within five days after any such interest or other
amount becomes due in accordance with the terms thereof or hereof; or
          (b) Any representation or warranty made or deemed made by a Borrower
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other written statement furnished by it at any time
under or in connection with this Agreement shall prove to have been incorrect in
any material respect on or as of the date made or deemed made; or
          (c) The Company shall default in the observance or performance of any
agreement contained in subsection 9, other than subsection 9.2(q), 9.3(u), 9.7,
9.8, 9.11 and 9.12; or
          (d) A Borrower shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this subsection), and such
default shall continue unremedied for a period of 30 days after receipt of
written notice from the Administrative Agent thereof; or
          (e) The Company or any of its Restricted Subsidiaries shall
(i) default in any payment of principal of or interest on any Indebtedness
(other than the Loans) or in the payment of any Guarantee Obligation, beyond any
notice requirement or period of grace (not to exceed 30 days), if any, provided
in the instrument or agreement under which such Indebtedness or

61



--------------------------------------------------------------------------------



 



Guarantee Obligation was created, if the aggregate principal amount of the
Indebtedness and/or Guarantee Obligations in respect of which such default or
defaults shall have occurred is at least the Dollar Equivalent Amount of
US$50,000,000 or (ii) default in the observance or performance of any other
agreement or condition contained in any instrument or agreement evidencing or
securing any such Indebtedness or Guarantee Obligation, or any other event under
such agreement or instrument shall occur or condition under such agreement or
instrument shall exist, the effect of which default or other event or condition
is to cause (or, with respect to any default occurring in respect of a financial
covenant, shall permit the holder or holders of such Indebtedness or beneficiary
or beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause), with the
giving of notice if required, such Indebtedness to become fully due and payable
prior to its stated maturity or such Guarantee Obligation to become fully due
and payable; or
          (f) (i) The Company or any of its Restricted Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts generally, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or substantially all of
its assets, or the Company or any of its Restricted Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Company or any of its Restricted Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Company or any of its
Restricted Subsidiaries any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) a Borrower
shall take any written action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) a Borrower shall generally not, or shall admit in writing
its inability to, pay its debts as they become due; or
          (g) (i) Any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien (other than any Lien permitted under subsection 9.3) in favor
of the PBGC or a Single Employer Plan shall arise on the assets of the Company
or any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings under Title IV of ERISA shall commence to have a
trustee appointed, or a trustee shall be appointed under Title IV of ERISA, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Majority Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, or (v) the Company or any Commonly
Controlled Entity shall incur any liability in connection with a withdrawal
from, or the Insolvency or Reorganization of, a

62



--------------------------------------------------------------------------------



 



Multiemployer Plan; and in each case in clauses (i) through (v) above, the
occurrence of any such event or condition, together with all other such events
or conditions existing at the time of such occurrence, if any, would reasonably
be expected to have a Material Adverse Effect; or
          (h) One or more final judgments or decrees of a court shall be entered
against the Company or any of its Restricted Subsidiaries for the payment of
money in an aggregate amount (to the extent not adequately covered by insurance)
of the Dollar Equivalent Amount of $50,000,000 or more, and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 60 days from the entry thereof; or
          (i) Any Change of Control shall occur;
then, and in any such event, subject to the provisions of subsection 2.13,
(A) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of this subsection with respect to a Borrower, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable by the
applicable Borrower as provided herein, and (B) if such event is any other Event
of Default, either or both of the following actions may be taken: (i) with the
consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
each Borrower declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Majority Lenders, the Administrative Agent may, or upon the request of the
Majority Lenders, the Administrative Agent shall, by notice to each Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement (including, without limitation, all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) to be
due and payable by the applicable Borrower as provided herein forthwith,
whereupon the same shall immediately become due and payable by the applicable
Borrower as provided herein.
     Except as expressly provided above in this Section, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.
SECTION 11
THE ADMINISTRATIVE AGENT AND THE ARRANGER
     11.1. Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have

63



--------------------------------------------------------------------------------



 



any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
     11.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact appointed as such by the Administrative Agent and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The exculpatory provisions of this Section 11 shall apply to any such agent and
attorney-in-fact of the Administrative Agent.
     11.3. Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys in fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document with the consent of or at the request of the Majority Lenders or in the
absence of its or such Person’s gross negligence or willful misconduct or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrowers or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of a Borrower to perform its obligations hereunder
or thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrowers.
     11.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or otherwise authenticated
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Company), independent accountants
and other experts selected by the Administrative Agent. The Administrative Agent
may deem and treat the payee of any note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with the written request of
the Majority Lenders (to the extent that the Majority Lenders make any such
request in accordance with the Loan Documents), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans.
     11.5. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative

64



--------------------------------------------------------------------------------



 



Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
     11.6. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Borrowers,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrowers and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrowers. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrowers which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
     11.7. Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Arranger in their capacity as such (to the extent not reimbursed
by the Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Commitment Percentages in effect on the
date on which indemnification is sought (or, if indemnification is sought after
the date upon which the Commitments shall have terminated and the Loans shall
have been paid in full, ratably in accordance with their Commitment Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, claims, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, claims, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the

65



--------------------------------------------------------------------------------



 



Administrative Agent’s gross negligence or willful misconduct. The agreements in
this subsection shall survive the payment of the Loans and all other amounts
payable hereunder.
     11.8. Administrative Agent in Its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrowers as though the Administrative
Agent were not the Administrative Agent hereunder and under the other Loan
Documents. With respect to the Loans made by it, the Administrative Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
     11.9. Successor Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, each Issuing Bank and the
Company. The Majority Lenders shall, within ten (10) days after receipt of any
such notice of resignation, in consultation with the Company, appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall,
unless an Event of Default shall then be continuing, be subject to approval by
the Company (such approval not to be unreasonably withheld), whereupon such
successor agent shall succeed to and become vested with all of the rights,
powers and duties of the retiring Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon the date
of such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent under the Loan Documents shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable by the Borrowers to the retiring
Administrative Agent unless otherwise agreed between the Borrowers and such
successor. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 11 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.
     11.10. The Arranger. The Arranger, in such capacity, shall have no duties
or responsibilities, and shall incur no obligations or liabilities, under this
Agreement or the other Loan Documents.
SECTION 12
MISCELLANEOUS
     12.1. Amendments and Waivers Generally; Amendments to Schedule. (a) Neither
this Agreement nor any other Loan Document, nor any terms hereof or thereof may
be amended, supplemented or modified except in accordance with the provisions of
this subsection. The Majority Lenders and the Borrowers may, or, with the
written consent of the Majority Lenders, the Administrative Agent and the
Borrowers may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for any purpose or
(ii) waive, on such terms and conditions as the Majority Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the

66



--------------------------------------------------------------------------------



 



requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (A) reduce the principal
amount or extend the final scheduled date of maturity of any Loan or of any
installment thereof, or reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with any waiver of applicability of any
increase in interest rates during the continuance of an Event of Default (which
waiver shall be effective with the consent of the Majority Lenders) and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (A)) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitments, in each case without the consent of each Lender directly
affected thereby (except for adjustments from time to time in accordance with
this Agreement and to the extent provided in subsection 2.10), (B) amend, modify
or waive the voting rights of any Lender under this subsection without the
written consent of such Lender, (C) reduce the percentage specified in the
definition of Majority Lenders, or consent to the assignment or transfer by a
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents without the written consent of all the Lenders, or (D) amend,
modify or waive any provision of Section 11 without the written consent of the
then Administrative Agent. Notwithstanding any of the foregoing, (i) the
portions of the Fee Letter pertaining solely to any fees payable by the
Borrowers to the Administrative Agent may be amended, modified, supplemented or
waived in a written instrument signed only by the Borrowers and the
Administrative Agent; (ii) this Agreement may be amended and supplemented in the
manner contemplated under and in accordance with subsection 2.10; (iii) only the
consent of the applicable Lender shall be required to reduce the principal
amount of, or the rate of interest on, any Competitive Advance Loan of such
Lender, or any fees or other amounts payable with respect thereto or change the
maturity date or repayment schedule thereof; (iv) no Lender in default of its
obligations under this Agreement shall have any right to approve or disapprove
of any amendment, modification, waiver or consent hereunder, except that the
Commitment of such defaulting Lender may not be increased or extended without
the consent of such defaulting Lender; (v) the terms and provisions of any
Letter of Credit and any Time Draft may be amended, modified, supplemented or
waived in a written instrument signed only by the Issuing Bank that issued such
Letter of Credit or Time Draft (as applicable) and the Company (except to the
extent provided in subsection 4.1(a)(proviso) and 4.1(b)(ii)); and (vi) the
percentages contained in the definitions of “Company Percentage” and “Additional
Borrower Percentage” may be amended in accordance with the definitions thereof
without any consent of the Administrative Agent or any Lender so long as at all
times the percentages in both such definitions shall equal 100% in the
aggregate.
          (b) Schedules I, II, IV and V may be amended as follows:
     (i) Schedule I will be amended to add another Person as a Lender hereunder
and to include such new Lender’s Commitment, and/or to change any existing
Lender’s Commitment, in any such case in accordance with any increase in the
Commitments hereunder in accordance with subsection 2.10, upon execution and
delivery by the new Lender, the Company and the Administrative Agent of a New
Lender Supplement or by the existing Lender, the Company and the Administrative
Agent of a Commitment Increase Supplement, as applicable.

67



--------------------------------------------------------------------------------



 



     (ii) Schedule II will be amended to change administrative information
contained therein (other than any interest rate definition, Funding Time,
Payment Time or notice time contained therein), upon execution and delivery by
the Company and the Administrative Agent of a Schedule Amendment providing for
such amendment.
     (iii) Schedule II will be amended to amend or modify any Funding Time,
Payment Time or notice time contained therein, upon execution and delivery by
the Company, the Majority Lenders and the Administrative Agent of a
Schedule Amendment providing for such amendment.
     (iv) Schedule II will be amended to change any interest rate definition
contained therein or to add additional Available Foreign Currencies (and related
interest rate definitions and administrative information), upon execution and
delivery by the Company, all the Lenders and the Administrative Agent of a
Schedule Amendment providing for such amendment.
     (v) Schedule IV will be amended (A) to add a Restricted Subsidiary thereto
upon receipt by the Administrative Agent of written notice from the Company by
designating any direct or indirect Subsidiary of the Company that is not
immediately prior to the date of such written notice a Restricted Subsidiary
hereunder as a Restricted Subsidiary (it being understood that any such
amendment shall become effective immediately upon receipt by the Administrative
Agent of such notice), and (B) to remove any Restricted Subsidiary therefrom
upon (1) the Disposition (including any liquidation or dissolution) of any
Restricted Subsidiary to any other Person (other than a Restricted Subsidiary)
in any transaction not prohibited under this Agreement (it being understood that
such amendment shall become effective immediately upon delivery by the Company
to the Administrative Agent of written notice of the consummation of such
Disposition) or (2) the merger or consolidation of any Restricted Subsidiary
into another Person in any transaction or series of transactions not prohibited
under this Agreement (it being understood that any such amendment shall become
effective immediately upon the delivery by the Company to the Administrative
Agent of written notice of consummation of any such merger or consolidation).
     (vi) Schedule V will be amended to designate other Lenders as additional
Issuing Banks, and add administrative information with respect thereto, upon
execution and delivery by the Company, the Administrative Agent and such
additional Issuing Bank of a Schedule Amendment providing for such amendment.
     (vii) Schedule V will be amended to change administrative information with
respect to Issuing Banks, upon execution and delivery by the Company, the
Administrative Agent and such Issuing Bank, as the case may be, of a Schedule
Amendment providing for such amendment.

68



--------------------------------------------------------------------------------



 



          (c) Any waiver and any amendment, supplement or modification obtained
or made in accordance with subsection 12.1(a) or (b) shall apply equally to each
of the Lenders and shall be binding upon the Borrowers, the Lenders, the Issuing
Banks, the Administrative Agent and all future holders of the Loans. In the case
of any waiver, the Borrowers, the Lenders, the Issuing Banks, and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereon.
          (d) Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without any notice to or consent of any Lender unless
expressly required by subsection 12.1) to take any action reasonably requested
by the Borrowers to the extent necessary to permit the consummation of any
transaction permitted by the Loan Documents or that has been consented to in
accordance with subsection 12.1.
     12.2. Notices. (a) All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, and in
each case shall be deemed to have been duly given or made when received in the
case of registered or certified mail, postage prepaid (except that, if not
received during normal business hours of the recipient, shall be deemed to have
been received at the opening of business on the next Business Day for the
recipient), addressed as follows in the case of the Borrowers and the
Administrative Agent, and as set forth in Schedule I in the case of the other
parties hereto, or to such other address as may be hereafter notified by the
respective parties hereto:

         
 
  The Borrowers:   Harman International
 
      Industries, Incorporated
 
      1101 Pennsylvania Avenue, N.W.
 
      Suite 1010
 
      Washington, D.C. 20004
 
      Attention: Greg Henry, Treasurer
 
      Fax: 202-662-2202
 
      Attention: Ed Summers, General Counsel
 
      Fax: 818-920-0677

69



--------------------------------------------------------------------------------



 



         
 
  The Administrative Agent:   For notices regarding Loans denominated in
Dollars:
 
      JPMorgan Chase Bank, N.A.
 
      Loan and Agency Services
 
      111 Fannin, Floor 10
 
      Houston, TX 77002
 
      Attention: Omar Jones
 
      Fax: 713-550-7912
 
       
 
      For notices regarding Loans denominated in
Available Foreign Currencies:
 
      J.P. Morgan Europe Limited
 
      125 London Wall
 
      London, England EC2Y 5AJ
 
      Attention: Loan Agency
 
      Fax: 44-(0)-207-777-2360

provided that any Notice of Borrowing, Notice of Competitive Advance Loan,
Notice of Continuation, Notice of Conversion, or any notice pursuant to
subsections 2.4, 2.5 or 4.2 shall not be effective until received. Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).
          (b) Notices and other communications to the Administrative Agent, the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures prescribed or approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 if such Lender has notified the Administrative Agent and the Company
that it is incapable of receiving such notices under such Section by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

70



--------------------------------------------------------------------------------



 



     12.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
     12.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
     12.5. Payment of Expenses and Taxes. Each Borrower agrees (a) to pay or
reimburse the Administrative Agent for such Borrower’s Applicable Percentage of
all the Administrative Agent’s reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, (b) to pay or reimburse
each Lender and the Administrative Agent for such Borrower’s Applicable
Percentage of all such Lender’s and the Administrative Agent’s costs and
expenses reasonably incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, the fees and disbursements of counsel
to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, such
Borrower’s Applicable Percentage of any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to indemnify and hold the Administrative Agent, the Arranger and each
Lender, their respective affiliates, and their respective officers, directors,
trustees, advisors and controlling persons, (each, an “indemnified person”)
harmless from and against such Borrower’s Applicable Percentage of any and all
liabilities, obligations, losses, damages, judgments, claims, penalties, costs,
expenses or disbursements of any kind or nature whatsoever arising out of
claims, actions, suits or proceedings brought by third parties with respect to
the execution, delivery, enforcement, performance and administration of this
Agreement or the use of the proceeds of the Extensions of Credit (all the
foregoing, collectively, the “indemnified liabilities”), provided, that the
Borrowers shall have no obligation hereunder to any indemnified person with
respect to indemnified liabilities arising from (i) the gross negligence or
willful misconduct of such indemnified person or any other indemnified person,
or (ii) any claim brought by a Borrower against an Indemnitee for such
Indemnitee’s bad faith breach of its obligations under any Loan Document or
(iii) legal proceedings commenced against such indemnified person by any
security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as such.
The

71



--------------------------------------------------------------------------------



 



agreements in this subsection shall survive repayment of the Loans and all other
amounts payable hereunder.
     12.6. Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrowers, the
Lenders, the Administrative Agent and their respective successors and assigns,
except that the Borrowers may not assign or transfer any of their rights or
obligations under this Agreement without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Assignee in accordance with the
provisions of clause (c) of this subsection, (ii) by way of participation in
accordance with the provisions of clause (b) of this subsection, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection 12.6(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection 12.6(f) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
          (b) Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in any Loan
owing to such Lender, any Commitment of such Lender or any other interest of
such Lender hereunder and under the other Loan Documents. In the event of any
such sale by a Lender of a participating interest to a Participant, such
Lender’s obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, such Lender shall remain solely responsible for the
performance of such obligations, such Lender shall remain the holder of any such
Extension of Credit for all purposes under this Agreement and the other Loan
Documents, and the Borrowers, the other Lenders, the Issuing Banks and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells any such participation shall provide that such Lender shall retain the
sole right to enforce this Agreement and the other Loan Documents and to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by the Borrowers therefrom, except that such agreement or
instrument may provide that the Lender will not, without the consent of the
Participant, agree to any such amendment, waiver or consent that would
(i) reduce the principal of, or interest on (except in connection with any
waiver of applicability of any increase in interest rates during the continuance
of an Event of Default), the Loans or any fees payable to all of the Lenders
hereunder, or postpone the date of the final maturity of the Loans, in each case
solely to the extent such amendment, waiver or consent directly affects the Loan
or Loans in which the Participant is participating (provided that any waiver of
any Default or Event of Default shall not constitute any amendment to the terms
of any such participation, and that any increase in any Commitment or in the
principal amount of any Loan or any interest thereon shall be permitted without
the consent of any Participant if the Participant’s participation in any Loan is
not increased as a result thereof). The Borrowers agree that if amounts
outstanding under this Agreement are due or unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall, to the maximum extent permitted by applicable law, be
deemed to have the

72



--------------------------------------------------------------------------------



 



right of setoff in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in subsection
12.7(a) as fully as if it were a Lender hereunder. In the case of any such
participation, the Participant shall not have any rights under this Agreement or
any of the other Loan Documents (the Participant’s rights against such Lender in
respect of such participation being limited solely to those set forth in the
agreement executed by such Lender in favor of the Participant relating thereto)
and all amounts payable by the Borrowers hereunder shall be determined as if
such Lender had not sold such participation to such Participant; provided that
each Participant shall be entitled to the benefits of subsections 5.4, 5.5 and
5.6 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if it were a Lender; and provided, further,
that no Participant shall be entitled to receive any greater amount pursuant to
any such subsection than the transferor Lender would have been entitled to
receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred. A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of subsection 5.5 unless each Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of each Borrower, to comply with subsection 5.5 as though it were a
Lender.
          (c) Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time and from time to
time assign to any Lender or any Affiliate thereof or, with the consent of the
Company and the Administrative Agent (which in each case shall not be
unreasonably withheld), to an additional bank or financial institution (an
“Assignee”) all or any part of its rights and obligations under this Agreement
and the other Loan Documents pursuant to an Assignment and Acceptance executed
by such Assignee, such assigning Lender (and, in the case of an Assignee that is
not then a Lender or an affiliate thereof, by the Company and the Administrative
Agent) and delivered to the Administrative Agent for its acceptance and
recording in the Register, provided that, in the case of any such assignment to
an additional bank or financial institution, the aggregate amount of the
Commitment being assigned and, if such assignment is of less than all of the
rights and obligations of the assigning Lender, the aggregate amount of the
Commitment remaining with the assigning Lender are each not less than $5,000,000
(or such lesser amount as may be agreed to by the Company and the Administrative
Agent). Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Commitment as set forth therein, and (y) the assigning Lender thereunder
shall, to the extent provided in such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such assigning Lender shall cease to be a
party hereto). Notwithstanding any provision of this paragraph (c) and paragraph
(e) of this subsection, the consent of the Company shall not be required for any
assignment which occurs at any time when any of the events described in
subsection 10(f)(i) or (ii) shall have occurred and be continuing.

73



--------------------------------------------------------------------------------



 



          (d) The Administrative Agent shall, on behalf of the Borrowers,
maintain at the address of the Administrative Agent referred to in subsection
12.2 a copy of each Assignment and Acceptance delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders
and the Commitments of, and principal amounts of the Loans owing by each
Borrower to, each Lender from time to time. The entries in the Register shall be
conclusive, in the absence of manifest error, and each Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of a Loan or other obligation hereunder as
the owner thereof for all purposes of this Agreement and the other Loan
Documents, notwithstanding any notice to the contrary. Any assignment of any
Loan or other obligation hereunder shall be effective only upon appropriate
entries with respect thereto being made in the Register. The Register shall be
available for inspection by each Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender or an affiliate thereof, by the Company and the Administrative
Agent) together with payment to the Administrative Agent of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Lenders and the Company.
          (f) Each Borrower authorizes each Lender to disclose to any
Participant or Assignee (each, a “Transferee”) and any prospective Transferee,
subject to the provisions of subsection 12.16, any and all financial information
in such Lender’s possession concerning the Company and its Affiliates which has
been delivered to such Lender by or on behalf of such Borrower pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of such
Borrower in connection with such Lender’s credit evaluation of such Borrower and
its Affiliates prior to becoming a party to this Agreement, provided, that the
Lenders shall take such steps as reasonably necessary to ensure that
confidential information will be treated in a confidential manner as required by
subsection 12.16.
          (g) For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this subsection concerning assignments of Loans relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan to any Federal Reserve Bank in
accordance with applicable law.
     12.7 Adjustments; Set-off. (a) Subject to the provisions of subsection
2.13, if any Lender (a “benefitted Lender”) shall at any time receive any
payment of all or part of its Loans to a Borrower or other Company Obligations
or Additional Borrower Obligations, as applicable, then due and owing, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in subsection 10(f), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Loans to such Borrower or other
Company Obligations or Additional Borrower Obligations, as applicable, then due
and owing, or interest thereon, such benefitted Lender shall notify the
Administrative Agent and

74



--------------------------------------------------------------------------------



 



purchase (for cash at face value) from the other Lenders a participating
interest in such portion of each such other Lender’s Loans to such Borrower or
other Company Obligations or Additional Borrower Obligations, as applicable, or
shall make such other adjustments as shall be equitable, as shall be necessary
to cause such benefitted Lender to share the excess payment ratably by the
Lenders in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans to such Borrower and other Company
Obligations or Additional Borrower Obligations, as applicable, owing to them;
provided, however, that if any such participations are purchased and all or any
portion of such excess payment or benefits is thereafter recovered from such
benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest; and the
provisions of this subsection shall not be construed to apply to (x) any payment
made by such Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to such Borrower or
other Company Obligations or Additional Borrower Obligations, as applicable, to
any Transferee, other than to the applicable Borrower (as to which the
provisions of this subsection shall apply).
          (b) Subject to the provisions of subsection 2.13, if an Event of
Default shall have occurred and be continuing, each Lender shall have the right,
without prior notice to a Borrower, any such notice being expressly waived by
the Borrowers to the extent permitted by applicable law, upon any amount
becoming due and payable by a Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims (other than Hedging Agreements entered into by such Borrower and such
Lender), in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of such
Borrower. Each Lender agrees promptly to notify the Borrowers and the
Administrative Agent after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.
     12.8. Judgment. (a) If for the purpose of obtaining judgment in any court
it is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding the day on which final judgment is given.
          (b) The obligation of a Borrower in respect of any sum due to any
Lender or the Administrative Agent hereunder shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in the Judgment Currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to such Lender or the

75



--------------------------------------------------------------------------------



 



Administrative Agent (as the case may be) in the Agreement Currency, the
applicable Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or the Administrative Agent (as the case
may be) against such loss, and if the amount of the Agreement Currency so
purchased exceeds the sum originally due to any Lender or the Administrative
Agent (as the case may be), such Lender or the Administrative Agent (as the case
may be) agrees to remit to such Borrower such excess.
     12.9. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Company and the
Administrative Agent. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
     12.10. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     12.11. Integration. This Agreement and the other Loan Documents represent
the agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
     12.12. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     12.13. Submission to Jurisdiction; Waivers. Each Borrower hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially

76



--------------------------------------------------------------------------------



 



similar form of mail), postage prepaid, to such Borrower at its address set
forth in subsection 12.2 or at such other address of which the Administrative
Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
     12.14. Acknowledgements. Each Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.
     12.15. WAIVERS OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
     12.16. Confidentiality. (a) Each of the Administrative Agent, each other
Agent, each Issuing Bank and each Lender agrees to keep confidential all
information provided to it by the Company or any of its Subsidiaries pursuant to
or in connection with this Agreement, other than any information that is
available to such Person on a non-confidential basis prior to disclosure by the
Company or any of its Subsidiaries (collectively, the “Information”); provided
that nothing herein shall prevent any Lender from disclosing any such
Information (i) to the Administrative Agent or any other Lender, (ii) to any
Transferee or prospective Transferee which agrees to be bound by the provisions
of this subsection 12.16 or substantially equivalent provision, (iii) to its
employees, directors, agents, attorneys, accountants and other professional
advisors (it being understood that all such Persons to whom disclosure is made
shall be informed of the confidential nature of such Information and shall be
instructed to and agree to keep such information strictly confidential),
(iv) upon the request or demand of any Governmental Authority having
jurisdiction over it, (v) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law,

77



--------------------------------------------------------------------------------



 



(vi) which has been publicly disclosed by the Company, or (vii) in connection
with the exercise of any remedy hereunder.
          (b) Notwithstanding anything herein to the contrary, “Information”
shall not include, and the Company, the Administrative Agent, each Lender and
the respective Affiliates of each of the foregoing (and the respective partners,
directors, officers, employees, agents, advisors and other representatives of
each of the foregoing and their Affiliates), and any other party, may disclose
to any and all Persons, without limitation of any kind, (a) any information with
respect to the U.S. federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be required to understand such tax
treatment, which facts shall not include for this purpose the names of the
parties or any other Person named herein, or information that would permit
identification of the parties or such other Persons, or any pricing terms or
other nonpublic business or financial information that is unrelated to such tax
treatment or facts, and (b) all materials of any kind (including opinions or
other tax analyses) that are provided to any of the Persons referred to above
relating to such tax treatment or facts.
     12.17. Patriot Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56) hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies such Borrower, which information
includes the name and address of such Borrower and other information that is
required to enable such Lender to identify such Borrower in accordance with the
USA Patriot Act. Each Borrower will provide such information to such Lender at
its written request.

78



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered in New York, New York by their proper and duly
authorized officers as of the day and year first above written.

            HARMAN INTERNATIONAL
INDUSTRIES, INCORPORATED
      By:   /s/ Kevin Brown         Name:   Kevin Brown        Title:   Vice
President, Chief Financial Officer
and Assistant Secretary   

            HARMAN HOLDING GMBH & CO. KG
      By:   HARMAN MANAGEMENT GMBH,         its General Partner   

            By:   /s/ Kevin Brown         Name:   Kevin Brown        Title:  
Managing Director   

            JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Lender
      By:   /s/ Stephen Zajac         Name:   Stephen Zajac        Title:  
Senior Vice President     





--------------------------------------------------------------------------------



 



            MULTI-CURRENCY, MULTI-OPTION CREDIT AGREEMENT dated as of June 22,
2006

HSBC Bank USA, National Association
      By:   /s/ Diane M. Zieske         Name:   Diane M. Zieske        Title:  
Senior Vice President     

 



--------------------------------------------------------------------------------



 



            MULTI-CURRENCY, MULTI-OPTION CREDIT AGREEMENT dated as of June 22,
2006

CITIBANK, N.A.
      By:   /s/ Andrew Kreeger         Name:   Andrew Kreeger        Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



            MULTI-CURRENCY, MULTI-OPTION CREDIT AGREEMENT dated as of June 22,
2006

The Governor & Company of the Bank of Ireland, LENDER
      By:   /s/ Noelle McGrath         Name:   Noelle McGrath        Title:  
Authorised Signatory   

            By:   /s/ Lisa Stewart         Name:   Lisa Stewart        Title:  
Authorised Signatory     

 



--------------------------------------------------------------------------------



 



            MULTI-CURRENCY, MULTI-OPTION CREDIT AGREEMENT dated as of June 22,
2006

DANSKE BANK, LENDER
      By:   /s/ Finn Jensen         Name:   Finn Jensen        Title:   Credit
Officer   

            By:   /s/ Margit Kobbernagel         Name:   Margit Kobbernagel     
  Title:   Credit Officer     

 



--------------------------------------------------------------------------------



 



            MULTI-CURRENCY, MULTI-OPTION CREDIT AGREEMENT dated as of June 22,
2006

The Bank of Nova Scotia
      By:   /s/ Todd S. Meller         Name:   Todd S. Meller        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



            MULTI-CURRENCY, MULTI-OPTION CREDIT AGREEMENT dated as of June 22,
2006

BAYERISCHE HYPO-UND
VEREINSBANK AG, New York Branch
      By:   /s/ Ken Hamilton         Name:   Ken Hamilton        Title:  
Director   

            By:   /s/ Richard Cordover         Name:   Richard Cordover       
Title:   Director     

 



--------------------------------------------------------------------------------



 



            MULTI-CURRENCY, MULTI-OPTION CREDIT AGREEMENT dated as of June 22,
2006

Bank of Tokyo-Mitsubishi UFJ Trust Company, formerly
known as Bank of Tokyo-Mitsubishi Trust Company
      By:   /s/ Lillian Kim         Name:   Lillian Kim        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LENDERS AND COMMITMENTS

          LENDER   COMMITMENT PERCENTAGE
JPMorgan Chase Bank, N.A.
    20.00 %  
Bank of Tokyo-Mitsubishi Trust Company
    16.00 %  
HSBC Bank USA, National Association
    16.00 %  
Bayerische Hypo-und Vereinsbank AG, New York Branch
    16.00 %  
The Governor and Company of The Bank of Ireland
    8.00 %  
Citibank, N.A.
    8.00 %  
Danske Bank A/S
    8.00 %  
The Bank of Nova Scotia
    8.00 %  
TOTAL:
    100.00 %

 



--------------------------------------------------------------------------------



 



SCHEDULE II
ADMINISTRATIVE SCHEDULE

I.   COMMITTED RATE LOANS

  A.   Interest Rates for Each Currency

    Dollars:

  1.   Committed Rate ABR Loans: ABR     2.   Committed Rate Eurocurrency Loans:

for any Interest Period in respect of any Committed Rate Eurocurrency Loan
denominated in Dollars, the rate of interest per annum for deposits in Dollars
for a period beginning on the first day of such Interest Period and ending on
the last day of such Interest Period equal to the British Bankers Association
LIBOR Rate for such deposits which appears on the Telerate Page 3750 (or such
other page on the Telerate Service as may replace such page) comparable in
amount to the principal amount of such Committed Rate Eurocurrency Loan (or, if
no such quotation appears on any such Telerate Page, on the Reuters Screen
displaying the British Bankers Association fixing of its LIBOR Rates for such
deposits or such other screen on Reuters as may replace such screen (or, if no
such quotation appears on any such Reuters Screen, on the page or screen of such
other service as may be nominated as the information vendor for the purpose of
displaying the British Bankers Association fixing of its LIBOR Rates for such
deposits)) as of 11:30 a.m., London time, on the Quotation Day for such Interest
Period.

 



--------------------------------------------------------------------------------



 



    Danish Kroner:

      Committed Rate Eurocurrency Loans:

for any Interest Period in respect of any Committed Rate Eurocurrency Loan
denominated in Danish Kroner, the rate of interest per annum for deposits in
Danish Kroner for a period beginning on the first day of such Interest Period
and ending on the last day of such Interest Period equal to the rate for such
deposits which appears on the applicable Telerate page displaying such rate
comparable in amount to the principal amount of such Committed Rate Eurocurrency
Loan as of 11:30 a.m., London time, on the Quotation Day for such Interest
Period.

    British Pounds Sterling:

      Committed Rate Eurocurrency Loans:

for any Interest Period in respect of any Committed Rate Eurocurrency Loan
denominated in British Pounds Sterling, the rate of interest per annum equal to
the British Bankers Association LIBOR Rate for such deposits which appears on
the Telerate Page 3750 (or such other page on the Telerate Service as may
replace such page) comparable in amount to the principal amount of such
Committed Rate Eurocurrency Loan (or, if no such quotation appears on any such
Telerate Page, on the Reuters Screen then displaying the British Bankers
Association fixing of its LIBOR Rates for such deposits (or, if no such
quotation appears on any such Reuters Screen, on the page or screen of such
other service as may be nominated as the information vendor for the

- 2 -



--------------------------------------------------------------------------------



 



purpose of displaying the British Bankers Association fixing of its LIBOR Rates
for such deposits)) at or about 11:30 A.M., London time, on the Quotation Day
for such Interest Period.

    Swedish Krona:

      Committed Rate Eurocurrency Loans:

for any Interest Period in respect of any Committed Rate Eurocurrency Loan
denominated in Swedish Krona, the rate of interest per annum for deposits in
Swedish Krona for a period beginning on the first day of such Interest Period
and ending on the last day of such Interest Period equal to the rate for such
deposits which appears on the applicable Telerate page displaying such rate
comparable in amount to the principal amount of such Committed Rate Eurocurrency
Loan as of 11:30 a.m., London time, on the Quotation Day for such Interest
Period.

    Canadian Dollars:

      Committed Rate Eurocurrency Loans:

for any Interest Period in respect of any Committed Rate Eurocurrency Loan
denominated in Canadian Dollars, the rate of interest per annum for deposits in
Canadian Dollars for a period beginning on the first day of such Interest Period
and ending on the last day of such Interest Period equal to the British Bankers
Association LIBOR Rate for such deposits which appears on the Telerate Page 3740
(or such other page on the Telerate Service as may replace such page) comparable
in amount to the principal amount of such Committed Rate Eurocurrency

- 3 -



--------------------------------------------------------------------------------



 



Loan (or, if no such quotation appears on any such Telerate Page, on the Reuters
Screen then displaying the British Bankers Association LIBOR Rates on such
deposits (or, if no such quotation appears on any such Reuters Screen, on the
page or screen of such other service as may be nominated as the information
vendor for the purpose of displaying the British Bankers Association fixing of
its LIBOR Rates on such deposits)) as of 11:30 a.m., London time, on the
Quotation Day for such Interest Period.

    Swiss Francs:

      Committed Rate Eurocurrency Loans:

for any Interest Period in respect of any Committed Rate Eurocurrency Loan
denominated in Swiss Francs, the rate of interest per annum for deposits in
Swiss Francs for a period beginning on the first day of such Interest Period and
ending on the last day of such Interest Period equal to the British Bankers
Association LIBOR Rate for such deposits which appears on the Telerate Page 3750
(or such other page on the Telerate Service as may replace such page) comparable
in amount to the principal amount of such Committed Rate Eurocurrency Loan (or,
if no such quotation appears on any such Telerate Page, on the Reuters Screen
then displaying the British Bankers Association LIBOR Rates for such deposits
(or, if no such quotation appears on any such Reuters Screen, on the page or
screen of such other service as may be nominated as the information vendor for
the purpose of displaying the British Bankers Association fixing of its LIBOR
Rates for such

- 4 -



--------------------------------------------------------------------------------



 



deposits)) as of 11:30 a.m., London time, on the Quotation Day for such Interest
Period.

    Japanese Yen:

      Committed Rate Eurocurrency Loans:

for any Interest Period, in respect of any Committed Rate Eurocurrency Loan
denominated in Japanese Yen, the rate of interest per annum for deposits in
Japanese Yen for a period beginning on the first day of such Interest Period and
ending on the last day of such Interest Period equal to the British Bankers
Association LIBOR Rate for such deposits which appears on the Telerate Page 3750
(or such other page on the Telerate Service that replaces such page) comparable
in amount to the principal amount of such Committed Rate Eurocurrency Loan (or,
if no such quotation appears on any such Telerate Page, on the Reuters Screen
then displaying the British Bankers Association LIBOR Rate for such deposits
(or, if no such quotation appears on any such Reuters Screen, on the page or
screen of such other service as may be nominated as the information vendor for
the purpose of displaying the British Bankers Association fixing of its LIBOR
Rates for such deposits)) as of 11:30 a.m., London time, on the Quotation Day
for such Interest Period.

    Hong Kong Dollars:

      Committed Rate Eurocurrency Loans:

for any Interest Period in respect of any Committed Rate Eurocurrency Loan
denominated in Hong Kong Dollars, the rate of interest per

- 5 -



--------------------------------------------------------------------------------



 



annum for deposits in Hong Kong Dollars for a period beginning on the first day
of such Interest Period and ending on the last day of such Interest Period equal
to the rate for such deposits which appears on the applicable Telerate page
displaying such rate comparable in amount to the principal amount of such
Committed Rate Eurocurrency Loan as of 11:30 a.m., London time, on the Quotation
Day for such Interest Period.

    Singapore Dollars:

      Committed Rate Eurocurrency Loans:

for any Interest Period in respect of any Committed Rate Eurocurrency Loan
denominated in Singapore Dollars, the rate of interest per annum for deposits in
Singapore Dollars for a period beginning on the first day of such Interest
Period and ending on the last day of such Interest Period equal to the rate for
such deposits which appears on the applicable Telerate page displaying such rate
comparable in amount to the principal amount of such Committed Rate Eurocurrency
Loan as of 11:30 a.m., London time, on the Quotation Day for such Interest
Period.

    Euros:

      Committed Rate Eurocurrency Loans:

for any Interest Period in respect of any Committed Rate Eurocurrency Loan
denominated in Euros, the rate of interest per annum for deposits in Euros for a
period beginning on the first day of such Interest Period and ending on the last
day of such Interest Period which appears on the

- 6 -



--------------------------------------------------------------------------------



 



Telerate Page 248 (or such other page on the Telerate Service as may replace
such page) comparable in amount to the principal amount of such Committed Rate
Eurocurrency Loan (or if no such quotation appears on any such Telerate Page, on
the Reuters Screen then displaying the British Bankers Association fixing of its
LIBOR Rates for such deposits (or, if no such quotation appears on any such
Reuters Screen, on the page or screen of such other service as may be nominated
as the information vendor for the purpose of displaying the British Bankers
Association fixing of its LIBOR Rates for such deposits)) as of 11:30 a.m.,
London time, on the Quotation Day for such Interest Period.

    If at the time of determination of a Eurocurrency Rate for any Interest
Period in respect of any Committed Rate Eurocurrency Loan to be made under this
Agreement in any Available Foreign Currency cannot be made as described above
because the applicable Telerate page, Reuters screen or other page or screen (as
applicable) ceases to exist, is no longer publishing such Eurocurrency Rate or
is otherwise unavailable, such Eurocurrency Rate shall be equal the average of
the rates (rounded upward to the nearest 1/100th of 1%) at which deposits
comparable in amount to the principal amount of such Committed Rate Eurocurrency
Loan in such Available Foreign Currency for such Interest Period are offered by
at least three (3) leading banks in the relevant eurocurrency and foreign
currency interbank market to the Administrative Agent as of 11:30 a.m., London
time, on the Quotation Day for such Interest Period.

- 7 -



--------------------------------------------------------------------------------



 



  B.   Funding Office, Funding Time, Payment Office, Payment Time for Each
Currency.

    Dollars:

                 
 
    1.     Funding Office:   JPMorgan Chase Bank, N.A.
 
               
 
              270 Park Avenue
 
               
 
              New York, New York 10017
 
               
 
    2.     Funding Time:   11:00 A.M., New York time
 
               
 
    3.     Payment Office:   JP Morgan Chase Bank, N.A.
 
               
 
              270 Park Avenue
 
               
 
              New York, New York 10017
 
               
 
    4.     Payment Time:   11:00 A.M., New York time.

    Danish Kroner:

                 
 
    1.     Funding Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: 5000001963
 
               
 
              Nordea Bank
 
               
 
              Copenhagen
 
               
 
    2.     Funding Time:   11:00 A.M., local time.
 
               
 
    3.     Payment Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: 5000001963
 
               
 
              Nordea Bank
 
               
 
              Copenhagen
 
               
 
    4.     Payment Time:   11:00 A.M., local time.

- 8 -



--------------------------------------------------------------------------------



 



    Sterling:

                 
 
    1.     Funding Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: CHAPS 40 52 06
 
               
 
              J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
    2.     Funding Time:   11:00 A.M., local time.
 
               
 
    3.     Payment Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: CHAPS 40 52 06
 
               
 
              J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
    4.     Payment Time:   11:00 A.M., local time.

    Swedish Krona:

                 
 
    1.     Funding Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: 52018519395
 
               
 
              Skandinaviska Enskilda Banken
 
               
 
              Stockholm
 
               
 
    2.     Funding Time:   11:00 A.M., local time.
 
               
 
    3.     Payment Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: 52018519395
 
               
 
              Skandinaviska Enskilda Banken
 
               
 
              Stockholm
 
               
 
    4.     Payment Time:   11:00 A.M., local time.

- 9 -



--------------------------------------------------------------------------------



 



    Canadian Dollars:

                 
 
    1.     Funding Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: 219 / 442 / 1
 
               
 
              Royal Bank of Canada
 
               
 
              Canada
 
               
 
    2.     Funding Time:   11:00 A.M., local time.
 
               
 
    3.     Payment Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: 219 / 442 / 1
 
               
 
              Royal Bank of Canada
 
               
 
              Canada
 
               
 
    4.     Payment Time:   11:00 A.M., local time.

    Swiss Francs:

                 
 
    1.     Funding Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: 023044266.05R
 
               
 
              UBS AG
 
               
 
              Zurich
 
               
 
    2.     Funding Time:   11:00 A.M., local time.
 
               
 
    3.     Payment Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: 023044266.05R
 
               
 
              UBS AG
 
               
 
              Zurich
 
               
 
    4.     Payment Time:   11:00 A.M., local time.

- 10 -



--------------------------------------------------------------------------------



 



    Japanese Yen:

                 
 
    1.     Funding Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: 0171458656
 
               
 
              JPMorgan Chase Bank, N.A.
 
               
 
              Tokyo
 
               
 
    2.     Funding Time:   11:00 A.M., local time.
 
               
 
    3.     Payment Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: 0171458656
 
               
 
              JPMorgan Chase Bank, N.A.
 
               
 
              Tokyo
 
               
 
    4.     Payment Time:   11:00 A.M., local time.

    Hong Kong Dollars:

                 
 
    1.     Funding Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: 3101 039230103
 
               
 
              JPMorgan Chase Bank
 
               
 
              Hong Kong
 
               
 
    2.     Funding Time:   11:00 A.M., local time.
 
               
 
    3.     Payment Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: 3101 039230103
 
               
 
              JPMorgan Chase Bank
 
               
 
              Hong Kong
 
               
 
    4.     Payment Time:   11:00 A.M., local time.

- 11 -



--------------------------------------------------------------------------------



 



    Singapore Dollars:

                 
 
    1.     Funding Office:   FFC: J.P. Morgan Europe Limited
 
               
 
              Account JPMorgan Chase Bank London
 
               
 
              Account No: 510-474217-001
 
               
 
              Overseas Chinese Banking Corp
 
               
 
              Singapore (OCBCSG)
 
               
 
    2.     Funding Time:   11:00 A.M., local time.
 
               
 
    3.     Payment Office:   FFC: J.P. Morgan Europe Limited
 
               
 
              Account JPMorgan Chase Bank London
 
               
 
              Account No: 510-474217-001
 
               
 
              Overseas Chinese Banking Corp
 
               
 
              Singapore (OCBCSG)
 
               
 
    4.     Payment Time:   11:00 A.M., local time.

    Euros:

                 
 
    1.     Funding Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: DE93501108006001600037
 
               
 
              JPMorgan Chase Bank AG, Frankfurt
 
               
 
              SWIFT Code CHASDEFX
 
               
 
    2.     Funding Time:   12:00 P.M., local time.
 
               
 
    3.     Payment Office:   Account of: J.P. Morgan Europe Limited
 
               
 
              Account No: DE93501108006001600037
 
               
 
              JPMorgan Chase Bank AG, Frankfurt
 
               
 
              SWIFT Code CHASDEFX
 
               
 
    4.     Payment Time:   12:00 P.M., local time.

- 12 -



--------------------------------------------------------------------------------



 



  C.   Notice of Borrowing

    Dollars:

                 
 
    1.     Deliver to:   JPMorgan Chase Bank, N.A.
 
               
 
              Loan and Agency Services
 
               
 
              111 Fannin, Floor 10
 
               
 
              Houston, Texas 77002
 
               
 
              Attention: Omar Jones
 
               
 
              Telephone No: 713-750-7912
 
               
 
              Fax No: 713-750-2938

  2.   Time: (i) ABR Loans—Not later than 11:00 A.M., New York City time, one
Business Day prior to the Borrowing Date           (ii) Eurocurrency Loans—Not
later than 11:00 A.M., New York City time, three Business Days prior to the
Borrowing Date.

  3.   Information Required: See Exhibit E to this Agreement.

    Danish Kroner:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day in respect of such Borrowing Date.

- 13 -



--------------------------------------------------------------------------------



 



  3.   Information Required: see Exhibit E to this Agreement.

    British Pounds Sterling:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day in respect of such Borrowing Date.     3.  
Information Required: See Exhibit E to this Agreement.

    Swedish Krona:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day in respect of such Borrowing Date.     3.  
Information Required: See Exhibit E to this Agreement.

- 14 -



--------------------------------------------------------------------------------



 



    Canadian Dollars:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day in respect of such Borrowing Date.     3.  
Information Required: See Exhibit E to this Agreement.

    Swiss Francs:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day in respect of such Borrowing Date.     3.  
Information Required: See Exhibit E to this Agreement.

- 15 -



--------------------------------------------------------------------------------



 



    Japanese Yen:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day in respect of such Borrowing Date.     3.  
Information Required: See Exhibit E to this Agreement.

    Hong Kong Dollars:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day in respect of such Borrowing Date.     3.  
Information Required: See Exhibit E to this Agreement.

- 16 -



--------------------------------------------------------------------------------



 



    Singapore Dollars:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day in respect of such Borrowing Date.     3.  
Information Required: See Exhibit E to this Agreement.

    Euros:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day in respect of such Borrowing Date.     3.  
Information Required: See Exhibit E to this Agreement.

- 17 -



--------------------------------------------------------------------------------



 



  D.   Notice of Continuation:

    Dollars:

                 
 
    1.     Deliver to:   JPMorgan Chase Bank, N.A.
 
               
 
              Loan and Agency Services
 
               
 
              111 Fannin, Floor 10
 
               
 
              Houston, Texas 77002
 
               
 
              Attention: Omar Jones
 
               
 
              Telephone No: 713-750-7912
 
               
 
              Fax No: 713-750-2938

  2.   Time: Not later than 11:00 A.M., New York City time, three Business Days
prior to the last day of the current Interest Period.     3.   Information
Required: See Exhibit G to this Agreement.

    Danish Kroner:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day for the next Interest Period.     3.   Information
Required: See Exhibit G to this Agreement.

- 18 -



--------------------------------------------------------------------------------



 



    British Pounds Sterling:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day for the next Interest Period.     3.   Information
Required: See Exhibit G to this Agreement.

    Swedish Krona:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day for the next Interest Period.     3.   Information
Required: See Exhibit G to this Agreement.

- 19 -



--------------------------------------------------------------------------------



 



    Canadian Dollars:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day for the next Interest Period.     3.   Information
Required: See Exhibit G to this Agreement.

    Swiss Francs:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day for the next Interest Period.     3.   Information
Required: See Exhibit G to this Agreement.

- 20 -



--------------------------------------------------------------------------------



 



    Japanese Yen:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day for the next Interest Period.     3.   Information
Required: See Exhibit G to this Agreement.

    Hong Kong Dollars:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day for the next Interest Period.     3.   Information
Required: See Exhibit G to this Agreement.

- 21 -



--------------------------------------------------------------------------------



 



    Singapore Dollars:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day for the next Interest Period.     3.   Information
Required: See Exhibit G to this Agreement.

    Euros:

                 
 
    1.     Deliver to:   J.P. Morgan Europe Limited
 
               
 
              125 London Wall
 
               
 
              London EC2Y 5AJ
 
               
 
              Attention: Loans Agency
 
               
 
              Telephone No: 44 (0) 207 777 2542
 
               
 
              Fax No: 44 (0) 207 777 2360

  2.   Time: Not later than 11:00 A.M., London time, on the last Business Day
preceding the Quotation Day for the next Interest Period.     3.   Information
Required: See Exhibit G to this Agreement.

II.   COMPETITIVE BID REQUEST

  A.   Deliver to: applicable Lender at its address specified on Schedule I
hereto.     B.   Time: as determined by the Company and the applicable Lender.  
  C.   Information Required: see Exhibit D to this Agreement.

- 22 -



--------------------------------------------------------------------------------



 



III.   NOTICE OF COMPETITIVE ADVANCE LOAN

             
 
  A.   Deliver to:   JPMorgan Chase Bank, N.A.
 
           
 
          Loan and Agency Services
 
           
 
          111 Fannin, Floor 10
 
           
 
          Houston, Texas 77002
 
           
 
          Attention: Omar Jones
 
           
 
          Telephone No: 713-750-7912
 
           
 
          Fax No: 713-750-2938

  B.   Delivery time: By close of business in New York on the Thursday (or, if
such Thursday is not a Business Day, on the next Business Day following such
Thursday) immediately following the day the Competitive Advance Loan is made.  
  C.   Information Required: see Exhibit F to this Agreement.

- 23 -